--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1








PLAN OF MERGER AND MERGER AGREEMENT
 
 
by and between
 
 
TIB FINANCIAL CORP.

 
and
 
 
THE BANK OF VENICE

 
and

 
TBV INTERIM BANK
(In Organization)
 


 
 
Dated as of
 
November 13, 2006
 


 


 
 


 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
Page
 
ARTICLE 1 TRANSACTIONS AND TERMS OF MERGER
 
 
2
 
1.1
Merger.
2
1.2
Time and Place of Closing.
2
1.3
Effective Time.
2
1.4
Execution of Director Agreements
2
1.5
Merger of Banking Subsidiaries
2
 
ARTICLE 2 EFFECT OF MERGER
 
 
2
2.1
Charter Documents.
2
2.2
Executive Officers and Directors.
3
2.3
Effect of Merger.
3
2.4
Business of Surviving Bank.
3
2.5
Principal Office and Branches.
3
2.6
Capital of Surviving Bank.
3
2.7
Addition to TIB Board of Directors.
3
 
ARTICLE 3 CONVERSION OF CONSTITUENTS’ CAPITAL SHARES
 
 
3
3.1
Manner of Converting Shares.
4
3.2
Anti-Dilution Provisions.
6
3.3
Shares Held by BANK.
6
3.4
Dissenting Stockholders.
6
3.5
Fractional Shares.
7
 
ARTICLE 4 EXCHANGE OF SHARES
 
 
7
4.1
Exchange Procedures.
7
4.2
Rights of Former BANK Stockholders.
8
4.3
Identity of Recipient of TIB Common Stock.
8
4.4
Lost or Stolen Certificates.
8
4.5
Laws of Escheat.
9
 
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF BANK
 
 
9
5.1
Corporate Organization, Standing and Power.
9
5.2
Authority; No Breach By Agreement.
9
5.3
Capital Stock.
10
5.4
BANK Subsidiaries.
11
5.5
Financial Statements.
11
5.6
Absence of Undisclosed Liabilities.
12
5.7
Absence of Certain Changes or Events.
12
5.8
Tax Matters.
12
5.9
Loan Portfolio; Documentation and Reports.
13
5.10
Assets; Insurance.
15
5.11
Environmental Matters.
15
5.12
Compliance with Laws.
16
5.13
Labor Relations; Executive Officers
17
5.14
Employee Benefit Plans.
17
5.15
Material Contracts.
19
5.16
Legal Proceedings.
20
5.17
Reports.
20
5.18
Statements True and Correct.
21
5.19
Accounting, Tax and Regulatory Matters.
21
5.20
Offices.
21
5.21
Data Processing Systems.
22
5.22
Intellectual Property.
22
5.23
Administration of Trust Accounts.
22
5.24
Advisory Fees.
22
5.25
Regulatory Approvals.
22
5.26
Opinion of Counsel.
22
5.27
Repurchase Agreements; Derivatives Contracts.
22
5.28
Anti-takeover Provisions.
23
5.29
Transactions with Management.
23
5.30
Deposits.
23
5.31
Accounting Controls.
23
5.32
Deposit Insurance.
24
5.33
Registration Obligations.
24
5.34
Charter Provisions
24
 
ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF TIB
 
 
24
6.1
Organization, Standing and Power.
24
6.2
Authority; No Breach By Agreement.
24
6.3
Capital Stock.
25
6.4
Reports and Financial Statements.
25
6.5
Absence of Undisclosed Liabilities.
26
6.6
Absence of Certain Changes or Events.
26
6.7
Compliance with Laws.
26
6.8
Legal Proceedings.
27
6.9
Statements True and Correct.
27
6.10
Tax and Regulatory Matters.
27
6.11
Regulatory Approvals.
27
6.12
Opinion of Counsel.
28
 
ARTICLE 7 CONDUCT OF BUSINESS PENDING CONSUMMATION
 
 
28
7.1
Covenants of Both Parties.
28
7.2
Covenants of BANK.
29
7.3
Covenants of TIB.
32
7.4
Adverse Changes in Condition.
32
7.5
Reports.
32
7.6
Acquisition Proposals.
32
7.7
NASDAQ Qualification.
33
 
ARTICLE 8 ADDITIONAL AGREEMENTS
 
 
34
8.1
Regulatory Matters.
34
8.2
Access to Information.
35
8.3
Efforts to Consummate.
36
8.4
BANK Stockholders’ Meeting.
36
8.5
Certificate of Objections.
37
8.6
Publicity.
37
8.7
Expenses.
37
8.8
Failure to Close.
38
8.9
Fairness Opinion.
38
8.10
Tax Treatment.
38
8.11
Agreement of Affiliates.
38
8.12
Environmental Audit; Title Policy; Survey.
39
8.13
Compliance Matters.
39
8.14
Conforming Accounting and Reserve Policies.
39
8.15
Notice of Deadlines.
39
8.16
Fixed Asset Inventory.
40
8.17
Directors’ and Officers’ Indemnification.
40
8.18
Employee Matters.
41
 
ARTICLE 9 CONDITIONS PRECEDENT TO OBLIGATIONS TO CONSUMMATE
 
 
42
9.1
Conditions to Obligations of Each Party.
42
9.2
Conditions to Obligations of TIB and TIB-SUB.
43
9.3
Conditions to Obligations of BANK.
46
 
ARTICLE 10 TERMINATION
 
 
10.1
Termination.
47
10.2
Effect of Termination.
49
10.3
Non-Survival of Representations and Covenants.
50
 
ARTICLE 11 MISCELLANEOUS
 
 
50
11.1
Definitions.
50
11.2
Entire Agreement.
59
11.3
Amendments.
59
11.4
Waivers.
59
11.5
Assignment.
59
11.6
Notices.
59
11.7
Brokers and Finders.
60
11.8
Governing Law.
60
11.9
Counterparts.
61
11.10
Captions.
61
11.11
Enforcement of Agreement.
61
11.12
Severability.
61
11.13
Construction of Terms.
61
11.14
Schedules.
61
11.15
Exhibits and Schedules.
62
11.16
No Third Party Beneficiaries.
62
11.17
Alternative Structure
62

 
 

--------------------------------------------------------------------------------


 
PLAN OF MERGER AND MERGER AGREEMENT


 
THIS PLAN OF MERGER AND MERGER AGREEMENT (this “Agreement”) is made and entered
into as of November 13, 2006, by and between The Bank of Venice (“BANK”), a
Florida state chartered bank with its principal office located at 240 Nokomis
Avenue South, Venice, Florida, 34285-2321; TIB Financial Corp. (“TIB”), a
corporation organized and existing under the laws of the State of Florida, with
its principal office located at 599 9th Street North, Naples, Florida,
34102-5624; and TBV Interim Bank (“TIB-SUB”), an interim banking corporation in
organization under the laws of the State of Florida with its principal office to
be located at 240 Nokomis Avenue South, Venice, Florida, 34285-2321.
 
Preamble
 
The Boards of Directors of TIB and BANK are of the opinion that the transactions
described herein are in the best interests of the parties and their respective
stockholders. This Agreement provides for the acquisition of BANK by TIB
pursuant to the merger (the “Merger”) of TIB-SUB (a wholly-owned interim
subsidiary of TIB) with and into BANK. TIB-SUB will be a new Florida banking
corporation formed by TIB as soon as practicable after the execution of this
Agreement solely for the purpose of facilitating the Merger. At the effective
time of such Merger, the outstanding shares of the capital stock of BANK shall
be converted into the right to receive shares of the common stock of TIB (except
as provided herein). As a result, stockholders of BANK shall become stockholders
of TIB, and the assets and operations of BANK and TIB-SUB shall be combined
under the charter of BANK. The transactions described in this Agreement are
subject to the approvals of the stockholders of BANK, the sole stockholder of
TIB-SUB, the FDIC, the Federal Reserve Board, the Florida Office of Financial
Regulation, and the satisfaction of certain other conditions described in this
Agreement. It is the intention of the parties to this Agreement that, for
federal income tax purposes, the Merger shall qualify as a “reorganization”
within the meaning of Section 368(a) of the Internal Revenue Code.
 
After consideration of the mutual benefits and advantages of the Merger to their
respective companies and to the stockholders of each, the Boards of Directors of
TIB and BANK are of the opinion that the objectives of the Merger can best be
realized through the continued operation of BANK as a separately chartered
community bank conducting business substantially as such business was conducted
prior to the Effective Time under the management and Board of Directors of BANK
as constituted at the date of this Agreement, subject to such changes as are set
forth in this Agreement. Accordingly, TIB and BANK hereby affirm their mutual
intention that BANK will be operated as a separately chartered bank subsidiary
of TIB following completion of the Merger, operating under the name “The Bank of
Venice,” and not as a branch or operating division of TIB Bank.
 
Certain terms used in this Agreement are defined in Section 11.1 of this
Agreement.
 
NOW, THEREFORE, in consideration of the above and the mutual warranties,
representations, covenants and agreements set forth herein, the parties agree as
follows:
 
 
ARTICLE 1  
TRANSACTIONS AND TERMS OF MERGER
 
1.1  Merger.  Subject to the terms and conditions of this Agreement, at the
Effective Time, TIB-SUB shall be merged with and into BANK in accordance with
the provisions of the FFIC. At the Effective Time, the separate corporate
existence of TIB-SUB shall cease, and BANK shall be the surviving bank resulting
from the Merger (the “Surviving Bank”) and shall continue to be governed by the
laws of the State of Florida. The Merger will be consummated pursuant to the
terms of this Agreement, which has been approved and adopted by the respective
Boards of Directors of TIB and BANK.
 
1.2  Time and Place of Closing.  The place of Closing shall be at the offices of
TIB, Naples, Florida, or such other place as may be mutually agreed upon by the
Parties. The Closing will take place at 9:00 A.M. Eastern Standard Time on such
date and time as the Parties, acting through their chief executive officers may
mutually agree. Subject to the terms and conditions hereof, unless otherwise
mutually agreed upon in writing by the chief executive officers of each Party,
the Closing shall occur on the last business day of the month in which the
closing conditions set forth in Article 9 below have been satisfied (or waived
pursuant to Section 11.4 of this Agreement); provided that the Closing shall not
occur prior to February 28, 2007.
 
1.3  Effective Time.  The Merger and other transactions provided for in this
Agreement shall become effective on the date and at the time specified in a
Certificate of Merger to be issued by the Director of the Florida Office of
Financial Regulation (the “Effective Time”), which Certificate of Merger, along
with this Agreement, shall be delivered for filing to the Secretary of State of
the State of Florida. Unless TIB and BANK otherwise mutually agree in writing,
the Parties shall use their best efforts to cause the Effective Time to occur on
the date of Closing.
 
1.4  Execution of Director Agreements.  Immediately prior to the execution of
this Agreement and as a condition hereto, each of the Directors of BANK has
executed and delivered to TIB a Stockholders Agreement and a Non-competition
Agreement Related to the Sale of Goodwill.
 
 
ARTICLE 2
EFFECT OF MERGER
 
2.1  Charter Documents.  The Articles of Incorporation of BANK in effect
immediately prior to the Effective Time shall be the Articles of Incorporation
of the Surviving Bank until amended in accordance with applicable law. The
complete text of the Articles of Incorporation of the Surviving Bank is set
forth at Exhibit A hereto, which Exhibit is incorporated by reference herein.
The Bylaws of BANK in effect immediately prior to the Effective Time shall be
the Bylaws of the Surviving Bank until amended in accordance with applicable
law.
 
2.2  Executive Officers and Directors.  The name and address of each Executive
Officer and Director of the Surviving Bank is set forth on Exhibit B hereto.
Directors of the Surviving Bank will be elected annually and shall serve until
the next election of directors.
 
2.3  Effect of Merger. The Merger shall have the effects specified in Section
658.45 of the FFIC. All assets of TIB-SUB, as they exist at the Effective Time,
shall pass to and vest in the Surviving Bank without any conveyance or other
transfer, and the Surviving Bank shall be considered the same business and
corporate entity as each constituent financial institution with all the rights,
powers, and duties of each constituent financial institution, and the Surviving
Bank shall be responsible for all the liabilities of every kind and description
of each of the financial institutions existing as of the Effective Time.
 
2.4  Business of Surviving Bank. The business of the Surviving Bank shall be
that of a general commercial bank. The Surviving Bank shall not have trust
powers as of the Effective Time. The name of the Surviving Bank shall be “The
Bank of Venice.”
 
2.5  Principal Office and Branches. The principal office of the Surviving Bank
shall be located at 240 Nokomis Avenue South, Venice, Florida, 34285-2321. A
list of the principal office and branches of each of TIB-SUB, BANK, and the
Surviving Bank is attached hereto as Exhibit C.
 
2.6  Capital of Surviving Bank.  At the Effective Time, the Surviving Bank shall
have authorized capital stock of 2,000,000 shares of common stock, par value
$5.00 per share, of which 885,414 shall be issued and outstanding to TIB. The
Surviving Bank shall have surplus and retained earnings equal to the capital
accounts of TIB-SUB and BANK immediately prior to the Effective Time. All such
amounts of surplus and retained earnings shall be adjusted for normal earnings
and expenses and for any accounting adjustments relating to the Merger provided
for herein.
 
2.7  Addition to TIB Board of Directors.  At the Effective Time, David F. Voigt
shall become a member of the Board of Directors of TIB and shall serve until the
next election of directors for the class in which he is so appointed, and until
his successor is duly elected and qualified. To the extent that Mr. Voigt is
appointed to a class that expires at the TIB Annual Meeting of Shareholders to
be held in 2007, then TIB shall re-nominate Mr. Voigt as a director of TIB
thereafter for a term of at least one year following the 2007 Annual Meeting of
TIB shareholders. At the Effective Time, Edward V. Lett shall become a member of
the Board of Directors of BANK, and he shall serve until the next election of
directors and until his successor is duly elected and qualified.
 
 
ARTICLE 3 
CONVERSION OF CONSTITUENTS’ CAPITAL SHARES
 
3.1  Manner of Converting Shares.  Subject to the provisions of this Article 3,
at the Effective Time, by virtue of the Merger and without any further action on
the part of TIB, TIB-SUB, BANK or the holders of any shares thereof, the shares
of the constituent corporations shall be converted as follows:
 
(a)  Each share of TIB Common Stock issued and outstanding immediately prior to
the Effective Time shall remain issued and outstanding from and after the
Effective Time. The shares of TIB-SUB common stock outstanding at the Effective
Time shall be converted into and exchanged for an aggregate of 885,414 shares of
the Surviving Bank’s common stock, par value $5.00 per share, issued and
outstanding to TIB.
 
(b)  Each share of BANK Common Stock (excluding shares held by any BANK Company,
other than in a fiduciary capacity or as a result of debts previously
contracted, and excluding shares held by stockholders who perfect their
dissenters’ rights of appraisal as provided in Section 3.4 of this Agreement)
issued and outstanding at the Effective Time shall cease to be outstanding and
shall be converted into and exchanged for the right to receive (i) that number
of shares of TIB Common Stock determined by dividing $18.00 by the Average
Quoted Price and rounding to the fourth decimal place (as such may be adjusted
pursuant to Section 3.2 of this Agreement, the “Exchange Ratio”); provided that,
subject to the election rights set forth in Section 3.1(c) below, each holder of
BANK Common Stock shall have an opportunity to elect to receive cash
consideration for up to 10% of such holder’s shares of BANK Common Stock in lieu
of receiving TIB Common Stock for such shares, plus (ii) the Net Income Per
Share Amount. Notwithstanding the foregoing, if the Average Quoted Price is
equal to or less than $16.50, then the Exchange Ratio shall become fixed at
1.0909 shares of TIB Common Stock for each share of BANK Common Stock, and if
the Average Quoted Price is equal to or greater than $18.50, then the Exchange
Ratio shall become fixed at 0.9730 shares of TIB Common Stock for each share of
BANK Common Stock. If the Average Quoted Price shall be greater than $20.00,
then TIB may, and if the Average Quoted Price shall be less than $15.00, then
BANK may, at any time during the period commencing on the Determination Date and
ending at the close of business five (5) business days thereafter, terminate
this Agreement pursuant to Section 10.1(l) hereof.
 
(c)  (1)     Notwithstanding the provisions of Section 3.1(b) above, each holder
of BANK Common Stock shall be provided with an opportunity to elect to receive
for the shares of BANK Common Stock owned by such holder (i) cash of $18.00 (as
such may be adjusted pursuant to Section 3.2 of this Agreement) for up to 10% of
the shares of BANK Common Stock owned by such holder, plus (ii) for the
remaining shares of BANK Common Stock owned by such holder, an amount of shares
of TIB Common Stock determined in accordance with Section 3.1(b) above, plus
(iii) the Net Income Per Share Amount for the shares of BANK Common Stock owned
by such holder.
 
        (2)    The Exchange Agent shall mail an election form in such form as
TIB and BANK shall mutually agree (the “Election Form”) with or following the
issuance of the Proxy Statement/Prospectus and at least 20 days prior to the
date of the BANK Stockholders’ Meeting or on such other date as TIB and BANK
shall mutually agree (the “Mailing Date”) to each holder of record of BANK
Common Stock for such BANK Stockholders’ Meeting. Each Election Form shall
permit a holder (or the beneficial owner through appropriate and customary
documentation and instructions) of BANK Common Stock to elect to receive (i)
shares of TIB Common Stock for all shares of BANK Common Stock owned by such
holder, plus the Net Income Per Share Amount or (ii) a cash payment of $18.00
(as such amount may be adjusted pursuant to Section 3.2 of this Agreement) for
up to 10% of the shares of BANK Common Stock owned by such holder, plus shares
of TIB Common Stock for the remaining shares of BANK Common Stock owned by such
holder, plus the Net Income Per Share Amount.
 
       (3)     Any shares of BANK Common Stock with respect to which the holder
shall not have submitted to the Exchange Agent an effective, properly completed
Election Form prior to 5:00 p.m. Eastern Time on the day before the BANK
Stockholders’ Meeting (or such other time and date as TIB and BANK may mutually
agree) (the “Election Deadline”) shall be converted into TIB Common Stock at the
Effective Time, as set forth in Section 3.1(b) of this Agreement (such shares
being referred to as “No Election Shares”).
 
       (4)    Any Election Form may be revoked or changed by the person
submitting such Election Form at or prior to the Election Deadline. In the event
an Election Form is revoked and a replacement Election Form is not submitted
prior to the Election Deadline, the shares of BANK Common Stock represented by
such Election Form shall become No Election Shares. Subject to the terms of this
Agreement and of the Election Form, the Exchange Agent shall have reasonable
discretion to determine whether any election, revocation or change has been
properly or timely made and to disregard immaterial defects in the Election
Forms, and any good faith decisions of the Exchange Agent regarding such matters
shall be binding and conclusive. Neither TIB nor the Exchange Agent shall be
under any obligation to notify any person of any defect in an Election Form.
 
       (d)    At the Effective Time, all outstanding and unexercised options to
purchase shares of BANK Common Stock pursuant to the BANK Stock Option Plans
(each, a “BANK Option”) will cease to represent an option to purchase BANK
Common Stock and will be converted automatically into options to purchase TIB
Common Stock, and TIB will assume each BANK Option subject to its terms,
including any acceleration in vesting that will occur as a consequence of the
Merger according to the instruments governing the BANK Option; provided,
however, that after the Effective Time:
 
(i)  the number of shares of TIB Common Stock purchasable upon exercise of each
BANK Option will equal the product of (A) the number of shares of BANK Common
Stock that were purchasable under the BANK Option immediately before the
Effective Time and (B) the Exchange Ratio, rounded to the nearest whole share;
and
 
(ii)  the per share exercise price for each BANK Option will equal the quotient
of (A) the per share exercise price of the BANK Option in effect immediately
before the Effective Time divided by (B) the Exchange Ratio, rounded to the
nearest cent.
 
Notwithstanding the foregoing, each BANK Option that is intended to be an
“incentive stock option” (as defined in Section 422 of the IRC) will be adjusted
in accordance with the requirements of Section 424 of the IRC. As of the date
hereof, the BANK Options provide for the purchase of no more than an aggregate
of _______ additional shares of BANK Common Stock. As soon as practicable after
the Effective Time, TIB shall file a Registration Statement on Form S-8 (or any
successor or other appropriate forms), with respect to the shares of TIB Common
Stock subject to converted or substitute BANK Options and shall use its
reasonable efforts to maintain the effectiveness of such registration statement
(and maintain the current status of the prospectus or prospectuses associated
therewith) for so long as such converted or substitute BANK Options remain
outstanding.
 
3.2  Anti-Dilution Provisions.  In the event BANK changes the number of shares
of BANK Common Stock issued and outstanding prior to the Effective Time as a
result of a stock split, stock dividend, recapitalization or otherwise with
respect to such stock and the record date thereof shall be prior to the
Effective Time, the Exchange Ratio and the Per Share Cash Consideration shall be
proportionately adjusted as needed to preserve the relative economic benefit to
the Parties. In the event TIB changes the number of shares of TIB Common Stock
issued and outstanding prior to the Effective Time as a result of a stock split,
stock dividend or similar recapitalization with respect to such stock and the
record date thereof shall be prior to the Effective Time, the Exchange Ratio and
the Per Share Cash Consideration shall be proportionately adjusted as needed to
preserve the relative economic benefit to the Parties.
 
3.3  Shares Held by BANK.  Each of the shares of BANK Common Stock held by any
BANK Company, other than in a fiduciary capacity or as a result of debts
previously contracted, shall be canceled and retired at the Effective Time and
no consideration shall be issued in exchange therefor.
 
3.4  Dissenting Stockholders.  Notwithstanding Section 3.1 of this Agreement,
shares of BANK Common Stock issued and outstanding at the Effective Time which
are held by a holder who perfected his dissenters’ rights in accordance with
Section 658.44 of the FFIC (“Dissenting BANK Shares”) shall not be converted
into or represent the right to receive the consideration payable thereon
pursuant to Section 3.1 of this Agreement, and any such holder shall be entitled
only to such rights of appraisal as are granted by Section 658.44 of the FFIC
(“Dissenter Provisions”), unless and until such holder fails to perfect or
effectively withdraws or otherwise loses his or her right to appraisal;
provided, however, that no payment in connection with Dissenting BANK Shares
shall be made to any dissenting stockholder unless and until such dissenting
stockholder has complied with the applicable provisions of the Dissenter
Provisions and surrendered to the Surviving Bank the certificate or certificates
representing the Dissenting BANK Shares for which payment is being made;
provided, further, that nothing contained in this Section 3.4 shall in any way
limit the right of TIB to terminate this Agreement and abandon the Merger under
Section 10.1(i). If after the Effective Time any such dissenting stockholder
fails to perfect or effectively withdraws or loses his right to appraisal, such
shares of BANK Common Stock shall be treated as if they had been converted at
the Effective Time into the right to receive the consideration payable thereon
pursuant to Section 3.1 of this Agreement (without interest). BANK shall give
TIB prompt notice upon receipt by BANK of any written objection to the Merger
and such written demands for payment for shares of BANK Common Stock under the
Dissenter Provisions, and the withdrawals of such demands, and any other
instruments provided to BANK pursuant to the Dissenter Provisions (any
stockholder duly making such demand being hereinafter called a “Dissenting
Stockholder”). Each Dissenting Stockholder that becomes entitled, pursuant to
the Dissenter Provisions, to payment for any shares of BANK Common Stock held by
such Dissenting Stockholder shall receive payment therefor from TIB (but only
after the amount thereof shall have been agreed upon or at the times and in the
amounts required by the Dissenter Provisions). BANK shall not, except with the
prior written consent of TIB, voluntarily make any payment with respect to, or
settle or offer to settle, any demand for payment by a Dissenting Stockholder.
 
3.5  Fractional Shares.  No certificates or scrip representing fractional shares
of TIB Common Stock shall be issued upon the surrender of certificates for
exchange; no dividend or distribution with respect to TIB Common Stock shall be
payable on or with respect to any fractional share; and such fractional share
interests shall not entitle the owner thereof to vote or to any other rights of
a stockholder of TIB. In lieu of any such fractional share, TIB shall pay to
each former stockholder of BANK who otherwise would be entitled to receive a
fractional share of TIB Common Stock an amount in cash (without interest)
determined by multiplying (a) the Average Quoted Price by (b) the fraction of a
share of TIB Common Stock to which such holder would otherwise be entitled.
 
 
ARTICLE 4
EXCHANGE OF SHARES
 
4.1  Exchange Procedures.  Promptly after the Effective Time, TIB shall cause
the Exchange Agent to mail to the former stockholders of BANK appropriate
transmittal materials (which shall specify that delivery shall be effected, and
risk of loss and title to the certificates theretofore representing shares of
BANK Common Stock shall pass, only upon proper delivery of such certificates to
the Exchange Agent). After completion of the allocation procedure set forth in
Section 3.1(c)(5) and upon surrender of a certificate or certificates for
exchange and cancellation to the Exchange Agent (such shares to be free and
clear of all liens, claims and encumbrances), together with a properly executed
letter of transmittal, the holder of such certificate or certificates shall be
entitled to receive in exchange therefore: (a) a certificate representing that
number of whole shares of TIB Common Stock which such holder of BANK Common
Stock became entitled to receive pursuant to the provisions of Article 3 hereof
and (b) a check representing the aggregate cash consideration, if any, which
such holder has the right to receive pursuant to the provisions of Article 3
hereof, and the certificate or certificates so surrendered shall forthwith be
cancelled. No interest will be paid or accrued on the Per Share Cash
Consideration, any cash in lieu of fractional shares, any Additional Optional
Cash consideration or any unpaid dividends and distributions, if any, payable to
holders of certificates for BANK Common Stock. TIB shall not be obligated to
deliver the consideration to which any former holder of BANK Common Stock is
entitled as a result of the Merger until such holder surrenders his certificate
or certificates representing the shares of BANK Common Stock for exchange as
provided in this Section 4.1. The certificate or certificates for BANK Common
Stock so surrendered shall be duly endorsed as the Exchange Agent may require.
Any other provision of this Agreement notwithstanding, neither the Surviving
Bank, TIB nor the Exchange Agent shall be liable to a holder of BANK Common
Stock for any amounts paid or property delivered in good faith to a public
official pursuant to any applicable abandoned property Law.
 
4.2  Rights of Former BANK Stockholders.  At the Effective Time, the stock
transfer books of BANK shall be closed as to holders of BANK Common Stock
immediately prior to the Effective Time, and no transfer of BANK Common Stock by
any such holder shall thereafter be made or recognized. Until surrendered for
exchange in accordance with the provisions of Section 4.1 or Section 3.4 of this
Agreement, each certificate theretofore representing shares of BANK Common Stock
(“BANK Certificate”), other than shares to be canceled pursuant to Section 3.3
of this Agreement, shall from and after the Effective Time represent for all
purposes only the right to receive the consideration provided in Section 3.1 or
Section 3.4 of this Agreement, as the case may be, in exchange therefor. To the
extent permitted by Law, former stockholders of record of BANK Common Stock
shall be entitled to vote after the Effective Time at any meeting of TIB
stockholders the number of whole shares of TIB Common Stock into which their
respective shares of BANK Common Stock (excluding Cash Election Shares) are
converted, regardless of whether such holders have exchanged their BANK
Certificates for certificates representing TIB Common Stock in accordance with
the provisions of this Agreement. Whenever a dividend or other distribution is
declared by TIB on the TIB Common Stock, the record date for which is at or
after the Effective Time, the declaration shall include dividends or other
distributions on all shares issuable pursuant to this Agreement. Notwithstanding
the preceding sentence, any person holding any BANK Certificate shall not be
entitled to receive any dividend or other distribution payable to holders of TIB
Common Stock, which dividend or other distribution is attributable to such
person’s TIB Common Stock represented by said BANK Certificate, until such
person surrenders said BANK Certificate for exchange as provided in Section 4.1
of this Agreement. However, upon surrender of such BANK Certificate, both theTIB
Common Stock certificate (together with all such undelivered dividends or other
distributions, without interest) and any undelivered cash payments (without
interest) shall be delivered and paid with respect to each share represented by
such BANK Certificate. No holder of shares of BANK Common Stock shall be
entitled to receive any dividends or distributions declared or made with respect
to the TIB Common Stock with a record date before the Effective Time of the
Merger.
 
4.3  Identity of Recipient of TIB Common Stock.  In the event that the delivery
of the consideration provided for in this Agreement is to be made to a person
other than the person in whose name any certificate representing shares of BANK
Common Stock surrendered is registered, such certificate so surrendered shall be
properly endorsed (or accompanied by an appropriate instrument of transfer),
with the signature(s) appropriately guaranteed, and otherwise in proper form for
transfer, and the person requesting such delivery shall pay any transfer or
other taxes required by reason of the delivery to a person other than the
registered holder of such certificate surrendered or establish to the
satisfaction of TIB that such tax has been paid or is not applicable.
 
4.4  Lost or Stolen Certificates.  If any holder of BANK Common Stock
convertible into the right to receive shares of TIB Common Stock is unable to
deliver the BANK Certificate that represents BANK Common Stock, the Exchange
Agent, in the absence of actual notice that any such shares have been acquired
by a bona fide purchaser, shall deliver to such holder the shares of TIB Common
Stock to which the holder is entitled for such shares upon presentation of the
following: (a) evidence to the reasonable satisfaction of TIB that any such BANK
Certificate has been lost, wrongfully taken or destroyed; (b) such security or
indemnity as may be reasonably requested by TIB to indemnify and hold TIB and
the Exchange Agent harmless; and (c) evidence satisfactory to TIB that such
person is the owner of the shares theretofore represented by each BANK
Certificate claimed by the holder to be lost, wrongfully taken or destroyed and
that the holder is the person who would be entitled to present such BANK
Certificate for exchange pursuant to this Agreement.
 
4.5  Laws of Escheat.  If any of the consideration due or other payments to be
paid or delivered to the holders of BANK Common Stock is not paid or delivered
within the time period specified by any applicable laws concerning abandoned
property, escheat or similar laws, and if such failure to pay or deliver such
consideration occurs or arises out of the fact that such property is not claimed
by the proper owner thereof, TIB or the Exchange Agent shall be entitled (but
not required) to dispose of any such consideration or other payments in
accordance with applicable laws concerning abandoned property, escheat or
similar Laws. Any other provision of this Agreement notwithstanding, none of
TIB, TIB-SUB, BANK, the Exchange Agent nor any other person acting on their
behalf shall be liable to a holder of BANK Common Stock for any amount paid or
property delivered in good faith to a public official pursuant to and in
accordance with any applicable abandoned property, escheat or similar Law.
 
 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF BANK
 
 
BANK hereby represents and warrants to TIB as follows:
 
5.1  Corporate Organization, Standing and Power.  BANK is a state banking
corporation duly organized, validly existing and in good standing under the Laws
of the State of Florida, and has the corporate power and authority to carry on
its business as now conducted and to own, lease and operate its Assets and to
incur its Liabilities. BANK is duly qualified or licensed to transact business
as a foreign corporation in good standing in the states of the United States and
foreign jurisdictions where the character of its Assets or the nature or conduct
of its business requires it to be so qualified or licensed, except for such
jurisdictions in which the failure to be so qualified or licensed is not
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect on BANK. BANK has delivered to TIB complete and correct copies of its
Articles of Incorporation and Bylaws and the articles of incorporation, bylaws
and other, similar governing instruments of each of its Subsidiaries, in each
case as amended through the date hereof.
 
5.2  Authority; No Breach By Agreement. 
 
(a)  BANK has the corporate power and authority necessary to execute, deliver
and perform its obligations under this Agreement and to consummate the
transactions provided for herein. The execution, delivery and performance of
this Agreement and the consummation of the transactions provided for herein,
including the Merger, have been duly and validly authorized by all necessary
corporate action on the part of BANK, subject to the approval of this Agreement
by the holders of a majority of the outstanding shares of BANK Common Stock.
Subject to such requisite stockholder approval and required regulatory consents,
this Agreement represents a legal, valid and binding obligation of BANK,
enforceable against BANK in accordance with its terms.
 
(b)  Except as set forth on Schedule 5.2(b), neither the execution and delivery
of this Agreement by BANK, nor the consummation by BANK of the transactions
provided for herein, nor compliance by BANK with any of the provisions hereof,
will (i) conflict with or result in a breach of any provision of BANK’s Articles
of Incorporation or Bylaws or the Articles or Certificates of Incorporation or
Bylaws of any BANK Company, or (ii) constitute or result in a Default under, or
require any Consent pursuant to, or result in the creation of any Lien on any
Asset of any BANK Company under, any Contract or Permit of any BANK Company,
where failure to obtain such Consent is reasonably likely to have, individually
or in the aggregate, a Material Adverse Effect on such BANK Company, or,
(iii) subject to receipt of the requisite Consents and approvals of Regulatory
Authorities referred to in this Agreement, violate or conflict with any Law or
Order applicable to any BANK Company or any of their respective Assets.
 
(c)  Except as set forth on Schedule 5.2(c), other than (i) in connection or
compliance with the provisions of the Securities Laws, applicable state
corporate and securities Laws, (ii) Consents required from Regulatory
Authorities, (iii) the approval by the stockholders of BANK of the Merger and
the transactions provided for in this Agreement, (iv) notices to or filings with
the Internal Revenue Service or the Pension Benefit Guaranty Corporation with
respect to any employee benefit plans, and (v) Consents, filings or
notifications which, if not obtained or made, are not reasonably likely to have,
individually or in the aggregate, a Material Adverse Effect on the BANK Company
at issue, no notice to, filing with or Consent of, any Person or public body or
authority is necessary for the consummation by BANK of the Merger and the other
transactions provided for in this Agreement.
 
5.3  Capital Stock.
 
(a)  The authorized capital stock of BANK consists of 2,000,000 shares of BANK
Common Stock, of which 885,414 shares are issued and outstanding (none of which
is held in the treasury of BANK). All of the issued and outstanding shares of
BANK Common Stock are duly and validly issued and outstanding and are fully paid
and non-assessable. None of the shares of capital stock, options, or other
securities of BANK has been issued in violation of the Securities Laws or any
preemptive rights of the current or past stockholders of BANK. Pursuant to the
terms of the BANK Stock Option Plans, there are currently outstanding options
with the right to purchase a total of 81,882 shares of BANK Common Stock, as
more fully set forth in Schedule 5.3 attached hereto.
 
(b)  Except as set forth in Section 5.3(a) of this Agreement, there are no
shares of capital stock or other equity securities of BANK outstanding and no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into or exchangeable for, shares of the capital stock of BANK or
contracts, commitments, understandings or arrangements by which BANK is or may
be bound to issue additional shares of its capital stock or options, warrants or
rights to purchase or acquire any additional shares of its capital stock. BANK
has no liability for dividends declared or accrued, but unpaid, with respect to
any of its capital stock.
 
5.4  BANK Subsidiaries.
 
(a)  Each of the BANK Subsidiaries has the corporate power and authority
necessary for it to own, lease and operate its Assets and to incur its
Liabilities and to carry on its business as now conducted. Each BANK Subsidiary
is duly qualified or licensed to transact business as a foreign corporation in
good standing in the states of the United States and foreign jurisdictions where
the character of its Assets or the nature or conduct of its business requires it
to be so qualified or licensed, except for jurisdictions in which the failure to
be so qualified or licensed is not reasonably likely to have, individually or in
the aggregate, a Material Adverse Effect on BANK on a consolidated basis.
 
(b)  The authorized and issued and outstanding capital stock of each BANK
Subsidiary is set forth on Schedule 5.4(b). BANK owns all of the issued and
outstanding shares of capital stock of each BANK Subsidiary. None of the shares
of capital stock or other securities of any BANK Subsidiary has been issued in
violation of the Securities Laws or any preemptive rights. No equity securities
of any BANK Subsidiary are or may become required to be issued by reason of any
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into or
exchangeable for, shares of the capital stock of any such Subsidiary, and there
are no Contracts by which any BANK Subsidiary is bound to issue additional
shares of its capital stock or options, warrants or rights to purchase or
acquire any additional shares of its capital stock or by which any BANK Company
is or may be bound to transfer any shares of the capital stock of any BANK
Subsidiary. There are no Contracts relating to the rights of any BANK Company to
vote or to dispose of any shares of the capital stock of any BANK Subsidiary.
All of the shares of capital stock of each BANK Subsidiary are fully paid and
non-assessable under the applicable corporation Law of the jurisdiction in which
such Subsidiary is incorporated and organized and are owned by BANK free and
clear of any Lien. No BANK Subsidiary has any liability for dividends declared
or accrued, but unpaid, with respect to any of its capital stock. For purposes
of this Section 5.4(b), references to “capital stock” shall be deemed to include
membership interests with respect to any BANK Company that is a limited
liability company.
 
(c)  The minute books of BANK and each BANK Subsidiary contain complete and
accurate records in all material respects of all meetings and other corporate
actions held or taken by their respective stockholders and Boards of Directors
(including all committees thereof), since such entity’s formation.
 
5.5  Financial Statements.  The BANK has previously furnished to TIB copies of
all BANK Financial Statements and BANK Call Reports for periods ended prior to
the date hereof, and BANK will deliver to TIB promptly copies of all BANK
Financial Statements and BANK Call Reports prepared subsequent to the date
hereof. The BANK Financial Statements (as of the dates thereof and for the
periods covered thereby) (a) are or, if dated after the date of this Agreement,
will be in accordance with the books and records of the BANK Companies, which
are or will be, as the case may be, complete and correct and which have been or
will have been, as the case may be, maintained in accordance with good business
practices and in accordance with applicable legal and accounting principles and
reflect only actual transactions, and (b) present or will present, as the case
may be, fairly the consolidated financial position of the BANK Companies as of
the dates indicated and the consolidated results of operations, changes in
stockholders’ equity and cash flows of the BANK Companies for the periods
indicated, in accordance with GAAP (subject to exceptions as to consistency
specified therein or as may be indicated in the notes thereto or, in the case of
interim financial statements, to normal recurring year-end audit adjustments
that are not material). The BANK Call Reports have been prepared in material
compliance with (i) the rules and regulations of the respective federal or state
banking regulator with which they were filed, and (ii) regulatory accounting
principles, which principles have been consistently applied during the periods
involved, except as otherwise noted therein.
 
5.6  Absence of Undisclosed Liabilities.  No BANK Company has any Liabilities
that have or are reasonably likely to have, individually or in the aggregate, a
Material Adverse Effect on BANK, except Liabilities accrued or reserved against
in the consolidated balance sheets of BANK as of December 31, 2005, included in
the BANK Financial Statements or reflected in the notes thereto, except as set
forth on Schedule 5.6. No BANK Company has incurred or paid any Liability since
December 31, 2005, except for such Liabilities incurred or paid in the ordinary
course of business consistent with past business practice and which are not
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect on BANK.
 
5.7  Absence of Certain Changes or Events.  Except as set forth on Schedule 5.7,
since December 31, 2005: (i) there have been no events, changes or occurrences
that have had, or are reasonably likely to have, individually or in the
aggregate, a Material Adverse Effect on BANK or its Subsidiaries, including
without limitation any change in the administrative or supervisory standing or
rating of BANK with any Regulatory Authority, (ii) the BANK Companies have not
taken any action, or failed to take any action, prior to the date of this
Agreement, which action or failure, if taken after the date of this Agreement,
would represent or result in a material breach or violation of any of the
covenants and agreements of BANK provided in Article 7 of this Agreement, and
(iii) to BANK’s Knowledge, no fact or condition exists which BANK believes will
cause a Material Adverse Effect on BANK or its Subsidiaries in the future,
subject to changes in general economic or industry conditions.
 
5.8  Tax Matters.
 
(a)  All Tax returns required to be filed by or on behalf of any of the BANK
Companies have been timely filed or requests for extensions have been timely
filed, granted and have not expired, and all returns filed are complete and
accurate in all material respects. All Taxes shown as due on filed returns have
been paid. There is no audit examination, deficiency, refund Litigation or
matter in controversy pending, or to the Knowledge of BANK, threatened, with
respect to any Taxes that might result in a determination that would have,
individually or in the aggregate, a Material Adverse Effect on BANK, except as
reserved against in the BANK Financial Statements delivered prior to the date of
this Agreement. All Taxes and other Liabilities due with respect to completed
and settled examinations or concluded Litigation have been fully paid.
 
(b)  None of the BANK Companies has executed an extension or waiver of any
statute of limitations on the assessment or collection of any Tax due (excluding
such statutes that relate to years currently under examination by the Internal
Revenue Service or other applicable taxing authorities) that is currently in
effect.
 
(c)  Adequate provision for any Taxes due or to become due for any of the BANK
Companies for the period or periods through and including the date of the
respective BANK Financial Statements has been made and is reflected on such BANK
Financial Statements.
 
(d)  Any and all deferred Taxes of the BANK Companies have been provided for in
accordance with GAAP.
 
(e)  None of the BANK Companies is responsible for the Taxes of any other Person
other than the BANK Companies under Treasury Regulation 1.1502-6 or any similar
provision of federal or state Law.
 
(f)  Except as set forth on Schedule 5.8(f), none of the BANK Companies has made
any payment, is obligated to make any payment or is a party to any Contract that
could obligate it to make any payment that would be disallowed as a deduction
under Section 280G or 162(m) of the IRC.
 
(g)  There has not been an ownership change, as defined in Section 382(g) of the
IRC, that occurred during or after any taxable period in which BANK or any BANK
Subsidiaries incurred an operating loss that carries over to any taxable period
ending after the fiscal year of BANK immediately preceding the date of this
Agreement.
 
(h)  (i) Proper and accurate amounts have been withheld by the BANK Companies
from their employees and others for all prior periods in compliance in all
material respects with the tax withholding provisions of all applicable federal,
state and local Laws, and proper due diligence steps have been taken in
connection with back-up withholding, (ii) federal, state and local returns have
been filed by the BANK Companies for all periods for which returns were due with
respect to withholding, Social Security and unemployment taxes or charges due to
any federal, state or local taxing authority and (iii) the amounts shown on such
returns to be due and payable have been paid in full or adequate provision
therefore have been included by BANK in the BANK Financial Statements.
 
(i)  BANK has delivered or made available to TIB correct and complete copies of
all Tax returns filed by BANK and each BANK Subsidiary for each fiscal year
ended on and after December 31, 2002.
 
(j)  BANK has in effect an election to be treated as an “S corporation” within
the meaning of Section 1361 of the IRC.
 
5.9  Loan Portfolio; Documentation and Reports. 
 
(a)  Except as disclosed in Schedule 5.9(a), none of the BANK Companies is a
creditor as to any written or oral loan agreement, note or borrowing
arrangement, including without limitation leases, credit enhancements,
commitments and interest-bearing assets (excluding investment securities) (the
“Loans”), other than Loans the unpaid principal balance of which does not exceed
$25,000 per Loan or $50,000 in the aggregate, under the terms of which the
obligor is, as of the date of this Agreement, over 90 days delinquent in payment
of principal or interest or in default of any other material provisions. Except
as otherwise set forth in Schedule 5.9(a), none of the BANK Companies is a
creditor as to any Loan, including without limitation any loan guaranty, to any
director, executive officer or 5% stockholder thereof, or to the Knowledge of
BANK, any Person controlling, controlled by or under common control with any of
the foregoing. All of the Loans held by any of the BANK Companies are in all
respects the binding obligations of the respective obligors named therein in
accordance with their respective terms, are not subject to any defenses, setoffs
or counterclaims, except as may be provided by bankruptcy, insolvency or similar
Laws or by general principles of equity, and were solicited, originated and
exist in material compliance with all applicable Laws and BANK loan policies,
except for deviations from such policies that (a) have been approved by current
management of BANK, in the case of Loans with an outstanding principal balance
that exceeds $25,000, or (b) in the judgment of BANK, will not adversely affect
the ultimate collectibility of such Loan. Except as set forth in
Schedule 5.9(a), none of the BANK Companies holds any Loans in the original
principal amount in excess of $25,000 per Loan or $50,000 in the aggregate that
have been classified by any bank examiner, whether regulatory or internal, as
“other loans Specifically Mentioned,” “Special Mention,” “Substandard,”
“Doubtful,” “Loss,” “Classified,” “Watch List,” “Criticized,” “Credit Risk
Assets,” “concerned loans” or words of similar import. The allowance for
possible loan or credit losses (the “BANK Allowance”) shown on the consolidated
balance sheets of BANK included in the most recent BANK Financial Statements
dated prior to the date of this Agreement was, and the BANK Allowance shown on
the consolidated balance sheets of BANK included in the BANK Financial
Statements as of dates subsequent to the execution of this Agreement will be, as
of the dates thereof, adequate (within the meaning of GAAP and applicable
regulatory requirements or guidelines) to provide for losses relating to or
inherent in the loan and lease portfolios (including accrued interest
receivables) of the BANK Companies and other extensions of credit (including
letters of credit and commitments to make loans or extend credit) by the BANK
Companies as of the dates thereof. The reserve for losses with respect to other
real estate owned (“OREO Reserve”) shown on the most recent Financial Statements
and BANK Call Reports were, and the OREO Reserve to be shown on the Financial
Statements and BANK Call Reports as of any date subsequent to the execution of
this Agreement will be, as of such dates, adequate to provide for losses
relating to the other real estate owned portfolio of BANK as of the dates
thereof. The reserve for losses in respect of litigation (“Litigation Reserve”)
shown on the most recent Financial Statements and BANK Call Reports and the
Litigation Reserve to be shown on the Financial Statements and BANK Call Reports
as of any date subsequent to the execution of this Agreement will be, as of such
dates, adequate to provide for losses relating to or arising out of all pending
or threatened litigation applicable to BANK and the BANK Subsidiaries as of the
dates thereof. Each such reserve described above has been established in
accordance with applicable accounting principles and regulatory requirements and
guidelines.
 
(b)  The documentation relating to each Loan made by any BANK Company and to all
security interests, mortgages and other liens with respect to all collateral for
loans is adequate for the enforcement of the material terms of such Loan,
security interest, mortgage or other lien, except for inadequacies in such
documentation which will not, individually or in the aggregate, have a Material
Adverse Effect on BANK.
 
5.10  Assets; Insurance.  Except as set forth on Schedule 5.10, the BANK
Companies have marketable title, free and clear of all Liens, to all of their
respective Assets. One of the BANK Companies has good and marketable fee simple
title to the real property described in Schedule 5.10(a) and has an enforceable
leasehold interest in the real property described in Schedule 5.10(b), if any,
free and clear of all Liens. All tangible real and personal properties and
Assets used in the businesses of the BANK Companies are in good condition,
reasonable wear and tear excepted, and are usable in the ordinary course of
business consistent with BANK’s past practices. All Assets that are material to
BANK’s business on a consolidated basis, held under leases or subleases by any
of the BANK Companies are held under valid Contracts enforceable in accordance
with their respective terms (except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other Laws
affecting the enforcement of creditors’ rights generally and except that the
availability of the equitable remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceedings
may be brought), and each such Contract is in full force and effect and there is
not under any such Contract any Default or claim of Default by BANK or, to the
Knowledge of BANK, by any other party to the Contract. Schedules 5.10(a) and
5.10(b) identify each parcel of real estate or interest therein owned, leased or
subleased by any of the BANK Companies or in which any BANK Company has any
ownership or leasehold interest. If applicable, Schedule 5.10(b) also lists or
otherwise describes each and every written or oral lease or sublease under which
any BANK Company is the lessee of any real property and which relates in any
manner to the operation of the businesses of any BANK Company. None of the BANK
Companies has violated, or is currently in violation of, any Law, regulation or
ordinance relating to the ownership or use of the real estate and real estate
interests described in Schedules 5.10(a) and 5.10(b), including without
limitation any Law relating to zoning, building, occupancy, environmental or
comparable matter which individually or in the aggregate would have a Material
Adverse Effect on BANK. As to each parcel of real property owned or used by any
BANK Company, no BANK Company has received notice of any pending or, to the
Knowledge of each of the BANK Companies, threatened condemnation proceedings,
litigation proceedings or mechanic’s or materialmens’ liens. The Assets of the
BANK Companies include all assets required to operate the business of the BANK
Companies as now conducted. The policies of fire, theft, liability, D&O and
other insurance maintained with respect to the Assets or businesses of the BANK
Companies provide adequate coverage under current industry practices against
loss or Liability, and the fidelity and blanket bonds in effect as to which any
of the BANK Companies is a named insured are reasonably sufficient. Schedule
5.10(c) contains a list of all such policies and bonds maintained by any of the
BANK Companies, and BANK has provided true and correct copies of each such
policy to TIB.
 
5.11  Environmental Matters.
 
(a)  To the Knowledge of Bank, each BANK Company, its Participation Facilities
and its Loan Properties are, and have been, in compliance with all Environmental
Laws, except for violations that are not reasonably likely to have, individually
or in the aggregate, a Material Adverse Effect on BANK.
 
(b)  There is no Litigation pending or, to the Knowledge of BANK, threatened
before any court, governmental agency or authority or other forum in which any
BANK Company or any of its Participation Facilities has been or, with respect to
threatened Litigation, may be named as a defendant (i) for alleged noncompliance
(including by any predecessor) with any Environmental Law or (ii) relating to
the release into the environment of any Hazardous Material or oil, whether or
not occurring at, on, under or involving a site owned, leased or operated by any
BANK Company or any of its Participation Facilities, except for such Litigation
pending or threatened that is not reasonably likely to have, individually or in
the aggregate, a Material Adverse Effect on BANK.
 
(c)  There is no Litigation pending or, to the Knowledge of BANK, threatened
before any court, governmental agency or board or other forum in which any of
its Loan Properties (or BANK with respect to such Loan Property) has been or,
with respect to threatened Litigation, may be named as a defendant or
potentially responsible party (i) for alleged noncompliance (including by any
predecessor) with any Environmental Law or (ii) relating to the release into the
environment of any Hazardous Material or oil, whether or not occurring at, on,
under or involving a Loan Property, except for such Litigation pending or
threatened that is not reasonably likely to have, individually or in the
aggregate, a Material Adverse Effect on BANK.
 
(d)  To the Knowledge of BANK, there is no reasonable basis for any Litigation
of a type described in subsections 5.11(b) or 5.11(c), except such as is not
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect on BANK.
 
(e)  During the period of (i) any BANK Company’s ownership or operation of any
of its respective current properties, (ii) any BANK Company’s participation in
the management of any Participation Facility or (iii) any BANK Company’s holding
of a security interest in a Loan Property, there have been no releases of
Hazardous Material or oil in, on, under or affecting such properties, except
such as are not reasonably likely to have, individually or in the aggregate, a
Material Adverse Effect on BANK. Prior to the period of (i) any BANK Company’s
ownership or operation of any of its respective current properties, (ii) any
BANK Company’s participation in the management of any Participation Facility, or
(iii) any BANK Company’s holding of a security interest in a Loan Property, to
the Knowledge of BANK, there were no releases of Hazardous Material or oil in,
on, under or affecting any such property, Participation Facility or Loan
Property, except such as are not reasonably likely to have, individually or in
the aggregate, a Material Adverse Effect on BANK.
 
5.12  Compliance with Laws.  Each BANK Company has in effect all Permits
necessary for it to own, lease or operate its Assets and to carry on its
business as now conducted, except for those Permits the absence of which are not
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect on BANK, and there has occurred no Default under any such Permit. None of
the BANK Companies:
 
(a)  is in material violation of any Laws, Orders or Permits applicable to its
business or employees, agents or representatives conducting its business; or
 
(b)  has received any notification or communication from any agency or
department of federal, state or local government or any Regulatory Authority or
the staff thereof (i) asserting that any BANK Company is not, or suggesting that
any BANK Company may not be, in compliance with any of the Laws or Orders that
such governmental authority or Regulatory Authority enforces, (ii) threatening
to revoke any Permits, (iii) requiring any BANK Company, or suggesting that any
BANK Company may be required, to enter into or consent to the issuance of a
cease and desist order, formal agreement, directive, commitment or memorandum of
understanding, or to adopt any board resolution or similar undertaking, or (iv)
directing, restricting or limiting, or purporting to direct, restrict or limit
in any manner the operations of any BANK Company, including without limitation
any restrictions on the payment of dividends, or that in any manner relates to
such entity’s capital adequacy, credit or reserve policies or management or
business.
 
5.13  Labor Relations; Executive Officers.
 
(a)  No BANK Company is the subject of any Litigation asserting that it or any
other BANK Company has committed an unfair labor practice (within the meaning of
the National Labor Relations Act or comparable state Law) or seeking to compel
it or any other BANK Company to bargain with any labor organization as to wages
or conditions of employment, nor is there any strike or other labor dispute
involving any BANK Company, pending or threatened, nor to its Knowledge, is
there any activity involving any BANK Company’s employees seeking to certify a
collective bargaining unit or engaging in any other organization activity. Each
BANK Company is and has been in compliance with all Employment Laws, except for
violations that are not reasonably likely to have, individually or in the
aggregate, a Material Adverse Effect on BANK.
 
(b)  Schedule 5.13(b) contains a true and complete list showing the names and
current annual salaries of all current executive officers of each of the BANK
Companies and lists for each such person the amounts paid, payable or expected
to be paid as salary, bonus payments and other compensation for 2004, 2005 and
2006. Schedule 5.13(b) also sets forth the name and offices held by each officer
and director of each of the BANK Companies.
 
5.14  Employee Benefit Plans.
 
(a)  Schedule 5.14(a) lists, and BANK has delivered or made available to TIB
prior to the execution of this Agreement copies of, all pension, retirement,
profit-sharing, salary continuation and split dollar agreements, deferred
compensation, director deferred fee agreements, director retirement agreement,
stock option, employee stock ownership, severance pay, vacation, bonus or other
incentive plan, all other written or unwritten employee programs, arrangements
or agreements, all medical, vision, dental or other health plans, all life
insurance plans, and all other employee benefit plans or fringe benefit plans,
including, without limitation, “employee benefit plans” as that term is defined
in Section 3(3) of ERISA, currently adopted, maintained by, sponsored in whole
or in part by, or contributed to by any BANK Company or Affiliate thereof for
the benefit of employees, retirees, dependents, spouses, directors, independent
contractors or other beneficiaries and under which employees, retirees,
dependents, spouses, directors, independent contractors or other beneficiaries
are eligible to participate (collectively, the “BANK Benefit Plans”). Any of the
BANK Benefit Plans which is an “employee pension benefit plan,” as that term is
defined in Section 3(2) of ERISA, is referred to herein as a “BANK ERISA Plan.”
Each BANK ERISA Plan which is also a “defined benefit plan” (as defined in
Section 414(j) of the IRC) is referred to herein as a “BANK Pension Plan”. No
BANK Pension Plan is or has been a multi-employer plan within the meaning of
Section 3(37) of ERISA.
 
(b)  All BANK Benefit Plans and the administration thereof are in compliance
with the applicable terms of ERISA, the IRC and any other applicable Laws, the
breach or violation of which is reasonably likely to have, individually or in
the aggregate, a Material Adverse Effect on BANK. Each BANK ERISA Plan which is
intended to be qualified under Section 401(a) of the IRC has received a
favorable determination letter or opinion letter, as applicable, from the
Internal Revenue Service, and BANK is not aware of any circumstances that could
result in revocation of any such favorable determination letter/opinion letter.
No BANK Company has engaged in a transaction with respect to any BANK Benefit
Plan that, assuming the taxable period of such transaction expired as of the
date hereof, would subject any BANK Company to a tax or penalty imposed by
either Section 4975 of the IRC or Section 502(i) of ERISA in amounts which are
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect on BANK. There are no actions, suits, arbitrations or claims, including
any investigations or audits by the Internal Revenue Service or any other
governmental authority, pending (other than routine claims for benefits) or
threatened against, any BANK Benefit Plan or any BANK Company with regard to any
BANK Benefit Plan, any trust which is a part of any BANK Benefit Plan, any
trustee, fiduciary, custodian, administrator or other person or entity holding
or controlling assets of any BANK Benefit Plan, and no basis to anticipate any
such action, suit, arbitration, claim, investigation or audit exists.
 
(c)  No BANK ERISA Plan which is a defined benefit pension plan has any
“unfunded current liability,” as that term is defined in Section 302(d)(8)(A) of
ERISA, and the fair market value of the assets of any such plan exceeds the
plan’s “benefit liabilities,” as that term is defined in Section 4001(a)(16) of
ERISA, when determined under actuarial factors that would apply if the plan
terminated in accordance with all applicable legal requirements. Since the date
of the most recent actuarial valuation, there has been (i) no material change in
the financial position of any BANK Pension Plan, (ii) no change in the actuarial
assumptions with respect to any BANK Pension Plan, (iii) no increase in benefits
under any BANK Pension Plan as a result of plan amendments or changes in
applicable Law which is reasonably likely to materially adversely affect the
funding status of any such plan. Neither any BANK Pension Plan nor any
“single-employer plan,” within the meaning of Section 4001(a)(15) of ERISA,
currently or formerly maintained by any BANK Company, or the single-employer
plan of any entity which is considered one employer with BANK under Section 4001
of ERISA or Section 414 of the IRC or Section 302 of ERISA (whether or not
waived) (an “ERISA Affiliate”) has an “accumulated funding deficiency” within
the meaning of Section 412 of the IRC or Section 302 of ERISA, which is
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect on BANK. No BANK Company has provided, or is required to provide,
security to a BANK Pension Plan or to any single-employer plan of an ERISA
Affiliate pursuant to Section 401(a)(29) of the IRC.
 
(d)  No Liability under Subtitle C or D of Title IV of ERISA has been or is
expected to be incurred by any BANK Company with respect to any ongoing, frozen
or terminated single-employer plan or the single-employer plan of any ERISA
Affiliate. No BANK Company has incurred any withdrawal Liability with respect to
a multi-employer plan under Subtitle D of Title IV of ERISA (regardless of
whether based on contributions of an ERISA Affiliate), which Liability is
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect on BANK. No notice of a “reportable event,” within the meaning of Section
4043 of ERISA for which the 30-day reporting requirement has not been waived,
has been required to be filed for any BANK Pension Plan or by any ERISA
Affiliate within the 12-month period ending on the date hereof.
 
(e)  No BANK Company has any obligations for retiree health and life benefits
under any of the BANK Benefit Plans, and there are no restrictions on the rights
of such BANK Company to amend or terminate any such plan without incurring any
Liability thereunder, which Liability is reasonably likely to have a Material
Adverse Effect on BANK.
 
(f)  Except as set forth on Schedule 5.14(f), neither the execution and delivery
of this Agreement nor the consummation of the transactions provided for herein
will (i) result in any payment (including, without limitation, severance,
unemployment compensation, golden parachute or otherwise) becoming due to any
director or any employee of any BANK Company from any BANK Company under any
BANK Benefit Plan, employment contract or otherwise, (ii) increase any benefits
otherwise payable under any BANK Benefit Plan, or (iii) result in any
acceleration of the time of payment or vesting of any such benefit.
 
(g)  With respect to all BANK Benefit Plans (whether or not subject to ERISA and
whether or not qualified under Section 401(a) of the IRC), all contributions due
(including any contributions to any trust account or payments due under any
insurance policy) previously declared or otherwise required by Law or contract
to have been made and any employer contributions (including any contributions to
any trust account or payments due under any insurance policy) accrued but unpaid
as of the date hereof will be paid by the time required by Law or contract. All
contributions made or required to be made under any BANK Benefit Plan have been
made and such contributions meet the requirements for deductibility under the
IRC, and all contributions which are required and which have not been made have
been properly recorded on the books of BANK.
 
5.15  Material Contracts.  Except as set forth on Schedule 5.15, none of the
BANK Companies, nor any of their respective Assets, businesses or operations, is
a party to, or is bound or affected by, or receives benefits under any of the
following (whether written or oral, express or implied): (i) any employment,
severance, termination, consulting or retirement Contract with any Person;
(ii) any Contract relating to the borrowing of money by any BANK Company or the
guarantee by any BANK Company of any such obligation (other than Contracts
evidencing deposit liabilities, purchases of federal funds, fully-secured
repurchase agreements, trade payables and Contracts relating to borrowings or
guarantees made and letters of credit); (iii) any Contract relating to
indemnification or defense of any director, officer or employee of any of the
BANK Companies or any other Person; (iv) any Contract with any labor union;
(v) any Contract relating to the disposition or acquisition of any interest in
any business enterprise; (vi) any Contract relating to the extension of credit
to, provision of services for, sale, lease or license of Assets to, engagement
of services from, or purchase, lease or license of Assets from, any 5%
stockholder, director or officer of any of the BANK Companies, any member of the
immediate family of the foregoing or, to the Knowledge of BANK, any related
interest (as defined in Regulation O promulgated by the FRB) (“Related
Interest”) of any of the foregoing; (vii) any Contract (A) which limits the
freedom of any of the BANK Companies to compete in any line of business or with
any Person or (B) which limits the freedom of any other Person to compete in any
line of business with any BANK Company; (viii) any Contract providing a power of
attorney or similar authorization given by any of the BANK Companies, except as
issued in the ordinary course of business with respect to routine matters; or
(ix) any Contract (other than deposit agreements and certificates of deposits
issued to customers entered into in the ordinary course of business and letters
of credit) that involves the payment by any of the BANK Companies of amounts
aggregating $50,000 or more in any twelve-month period (together with all
Contracts referred to in Sections 5.10 and 5.14(a) of this Agreement, the “BANK
Contracts”). BANK has delivered or made available to TIB correct and complete
copies of all BANK Contracts. Each of the BANK Contracts is in full force and
effect, and none of the BANK Companies is in Default under any BANK Contract.
All of the indebtedness of any BANK Company for money borrowed is prepayable at
any time by such BANK Company without penalty or premium.
 
5.16  Legal Proceedings.  Except as set forth on Schedule 5.16, there is no
Litigation instituted or pending, or, to the Knowledge of BANK, threatened (or
unasserted but considered probable of assertion) against any BANK Company, or
against any Asset, interest, or right of any of them, nor are there any Orders
of any Regulatory Authorities, other governmental authorities or arbitrators
outstanding, pending or, to the knowledge of BANK, threatened against any BANK
Company.
 
5.17  Reports.  Since its formation, each BANK Company has timely filed all
reports, registrations and statements, together with any amendments required to
be made with respect thereto, that it was required to file with (i) any
Regulatory Authorities and (ii) any applicable state securities or banking
authorities and all other material reports and statements required to be filed
by it, and has paid all fees and assessments due and payable in connection
therewith. Except for normal examinations conducted by Regulatory Authorities in
the regular course of the business of the BANK Companies, to the Knowledge of
any BANK Company, no Regulatory Authority has initiated any proceeding or, to
the Knowledge of any BANK Company, investigation into the business or operations
of any BANK Company. There is no unresolved violation, criticism or exception by
any Regulatory Authority with respect to any report or statement or any
examinations of any BANK Company or any lien in favor of any BANK Company. As of
their respective dates, each of such reports, registrations, statements and
documents, including the financial statements, exhibits, and schedules thereto,
complied in all material respects with all applicable Laws. As of its respective
date, each of such reports, registrations, statements and documents did not, in
any material respect, contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. Other than the BANK Call Reports, the financial
information and reports contained in each of such reports, registrations,
statements and documents (including the related notes, where applicable),
(a) has been prepared in all material respects in accordance with GAAP, which
principles have been consistently applied during the periods involved, except as
otherwise noted therein, (b) fairly presents the financial position of the BANK
Companies as of the respective dates thereof, and (c) fairly presents the
results of operations of the BANK Companies for the respective periods therein
set forth.
 
5.18  Statements True and Correct.  Neither this Agreement nor any statement,
certificate, instrument or other writing furnished or to be furnished by any
BANK Company or any Affiliate thereof to TIB pursuant to this Agreement,
including the Exhibits and Schedules hereto, or any other document, agreement or
instrument referred to herein, contains or will contain any untrue statement of
material fact or will omit to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. None of the information supplied or to be supplied by any BANK
Company or any Affiliate thereof for inclusion in the documents to be prepared
by TIB in connection with the transactions provided for in this Agreement,
including without limitation (i) documents to be filed with the SEC, including
without limitation the Registration Statement on Form S-4 of TIB registering the
shares of TIB Common Stock to be offered to the holders of BANK Common Stock,
and all amendments thereto (as amended, the “S-4 Registration Statement”) and
the Proxy Statement and Prospectus in the form contained in the S-4 Registration
Statement, and all amendments and supplements thereto (as amended and
supplemented, the “Proxy Statement/Prospectus”), (ii) filings pursuant to any
state securities and blue sky Laws, and (iii) filings made in connection with
the obtaining of Consents from Regulatory Authorities, in the case of the S-4
Registration Statement, at the time the S-4 Registration Statement is declared
effective pursuant to the 1933 Act, in the case of the Proxy
Statement/Prospectus, at the time of the mailing thereof and at the time of the
meeting of stockholders to which the Proxy Statement/Prospectus relates, and in
the case of any other documents, the time such documents are filed with a
Regulatory Authority and/or at the time they are distributed to stockholders of
TIB or BANK, contains or will contain any untrue statement of a material fact or
fails to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. All documents that any BANK Company is
responsible for filing with any Regulatory Authority in connection with the
transactions provided for herein will comply as to form in all material respects
with the provisions of applicable Law.
 
5.19  Accounting, Tax and Regulatory Matters.  No BANK Company or any Affiliate
thereof has taken any action or has any Knowledge of any fact or circumstance
that is reasonably likely to (i) prevent the transactions provided for herein,
including the Merger, from qualifying as a reorganization within the meaning of
Section 368(a) of the IRC, or (ii) materially impede or delay receipt of any
Consents of Regulatory Authorities referred to in subsection 9.1(b) of this
Agreement or result in the imposition of a condition or restriction of the type
referred to in the last sentence of such subsection 9.1(b).
 
5.20  Offices.  The headquarters of each BANK Company and each other office,
branch or facility maintained and operated by each BANK Company (including
without limitation representative and loan production offices and operations
centers) and the locations thereof are listed on Schedule 5.20. None of the BANK
Companies maintains any other office or branch or conducts business at any other
location, or has applied for or received permission to open any additional
office or branch or to operate at any other location.
 
5.21  Data Processing Systems.  The electronic data processing systems and
similar systems utilized in processing the work of each of the BANK Companies,
including both hardware and software, (a) are supplied by a third party
provider; (b) satisfactorily perform the data processing function for which they
are presently being used; and (c) are wholly within the possession and control
of one of the BANK Companies or its third party provider such that physical
access to all software, documentation, passwords, access codes, backups, disks
and other data storage devices and similar items readily can be made accessible
to and delivered into the possession of TIB or TIB’s third party provider.
 
5.22  Intellectual Property.  Each of the BANK Companies owns or possesses valid
and binding licenses and other rights to use without additional payment all
material patents, copyrights, trade secrets, trade names, service marks,
trademarks, computer software and other intellectual property used in its
business; and none of the BANK Companies has received any notice of conflict
with respect thereto that asserts the rights of others. The BANK Companies have
in all material respects performed all the obligations required to be performed
by them and are not in default in any material respect under any contract,
agreement, arrangement or commitment relating to any of the foregoing. Schedule
5.22 lists all of the trademarks, trade names, licenses and other intellectual
property used to conduct the businesses of the BANK Companies. Each of the BANK
Companies has taken reasonable precautions to safeguard its trade secrets from
disclosure to third-parties.
 
5.23  Administration of Trust Accounts.  BANK does not possess and does not
exercise trust powers.
 
5.24  Advisory Fees.  BANK has retained the BANK Financial Advisor to serve as
its financial advisor and, as of the Effective Time, shall incur a liability to
the BANK Financial Advisor in the amount set forth on Schedule 5.24 (the
“Advisory Fee”) in connection with the Merger. Other than the BANK Financial
Advisor and the Advisory Fee, neither BANK nor any of its Subsidiaries nor any
of their respective officers or directors has employed any broker or finder or
incurred any liability for any broker’s fees, commissions or finder’s fees in
connection with any of the transactions provided for in this Agreement.
 
5.25  Regulatory Approvals.  BANK knows of no reason why all requisite
regulatory approvals regarding the Merger should not or cannot be obtained.
 
5.26  Opinion of Counsel.  BANK has no Knowledge of any facts that would
preclude issuance of the opinion of counsel referred to in subsection 9.2(d).
 
5.27  Repurchase Agreements; Derivatives Contracts.  With respect to all
agreements currently outstanding pursuant to which any BANK Company has
purchased securities subject to an agreement to resell, such BANK Company has a
valid, perfected first lien or security interest in the securities or other
collateral securing such agreement, and the value of such collateral equals or
exceeds the amount of the debt secured thereby. With respect to all agreements
currently outstanding pursuant to which any BANK Company has sold securities
subject to an agreement to repurchase, no BANK Company has pledged collateral in
excess of the amount of the debt secured thereby. No BANK Company has pledged
collateral in excess of the amount required under any interest rate swap or
other similar agreement currently outstanding. No BANK Company is a party to,
nor has any BANK Company agreed to enter into any exchange-traded or
over-the-counter swap, forward, future, option, cap, floor, or collar financial
contract or agreement, or any other interest rate or foreign currency protection
contract not included on its balance sheet which is a financial derivative
contract (including various combinations thereof).
 
5.28  Anti-takeover Provisions.  Each BANK Company has taken all actions
required to exempt such BANK Company, this Agreement, the Merger, the Subsidiary
Merger Agreement and the Subsidiary Merger from any provisions of an
anti-takeover nature contained in their organizational documents or the
provisions of any federal or state “anti-takeover,” “fair price,” “moratorium,”
“control share acquisition” or similar Laws or regulations (“Takeover Laws”) if
applicable to any of the BANK Companies immediately prior to the Effective Time.
 
5.29  Transactions with Management.  Except for (a) deposits, all of which are
on terms and conditions comparable in all material respects to those made
available to other nonaffiliated similarly situated customers of BANK at the
time such deposits were entered into, (b) the loans listed on Schedule 5.9(a),
(c) the agreements designated on Schedule 5.15, (d) obligations under employee
benefit plans of the BANK Companies set forth in Schedule 5.14(a) and (e) any
items described on Schedule 5.29, there are no contracts with or commitments to
present or former stockholders who own or owned more than 1% of the BANK Common
Stock, directors, officers or employees (or their Related Interests) involving
the expenditure of more than $1,000 as to any one individual (including any
business directly or indirectly controlled by any such person), or more than
$5,000 for all such contracts for commitments in the aggregate for all such
individuals.
 
5.30  Deposits.  Except as set forth on Schedule 5.30, none of the deposits of
BANK are “brokered” deposits or are subject to any encumbrance, legal restraint
or other legal process (other than garnishments, pledges, set off rights,
limitations applicable to public deposits, escrow limitations and similar
actions taken in the ordinary course of business), and no portion of deposits of
BANK represents a deposit of any Affiliate of BANK.
 
5.31  Accounting Controls.  Each of the BANK Companies has devised and
maintained systems of internal accounting control sufficient to provide
reasonable assurances that: (i) all material transactions are executed in
accordance with general or specific authorization of the Board of Directors and
the duly authorized executive officers of the applicable BANK Company; (ii) all
material transactions are recorded as necessary to permit the preparation of
financial statements in conformity with GAAP with respect to the applicable BANK
Company or any other criteria applicable to such financial statements, and to
maintain proper accountability for items therein; (iii) access to the material
properties and assets of each of the BANK Companies is permitted only in
accordance with general or specific authorization of the Board of Directors and
the duly authorized executive officers; and (iv) the recorded accountability for
items is compared with the actual levels at reasonable intervals and appropriate
actions taken with respect to any differences.
 
5.32  Deposit Insurance.  The deposit accounts of BANK are insured by the FDIC
in accordance with the provisions of the Federal Deposit Insurance Act (the
“Act”). BANK has paid all regular premiums and special assessments and filed all
reports required under the Act.
 
5.33  Registration Obligations.  BANK is not under any obligation, contingent or
otherwise, which will survive the Merger to register its securities under the
1933 Act or any state securities laws.
 
5.34 Charter Provisions.  Each BANK Company has taken all action so that the
entering into of this Agreement and the consummation of the Merger and the other
transactions contemplated by this Agreement do not and will not result in the
grant of any rights to any Person under the Articles of Incorporation, Bylaws,
or other governing instruments of any BANK Company or restrict or impair the
ability of TIB or any of its Subsidiaries to vote, or otherwise to exercise the
rights of a stockholder with respect to, shares of any BANK Company that may be
directly or indirectly acquired or controlled by it.
 
 
ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF TIB
 
 
TIB hereby represents and warrants to BANK as follows:
 
6.1  Organization, Standing and Power.  TIB is a corporation duly organized,
validly existing, and in good standing under the Laws of the State of Florida,
and has the corporate power and authority to carry on its business as now
conducted and to own, lease and operate its Assets and to incur its Liabilities.
TIB is duly qualified or licensed to transact business as a foreign corporation
in good standing in the states of the United States and foreign jurisdictions
where the character of its Assets or the nature or conduct of its business
requires it to be so qualified or licensed, except for such jurisdictions in
which the failure to be so qualified or licensed is not reasonably likely to
have, individually or in the aggregate, a Material Adverse Effect on TIB.
 
6.2  Authority; No Breach By Agreement. 
 
(a) TIB has the corporate power and authority necessary to execute, deliver and
perform its obligations under this Agreement and to consummate the transactions
provided for herein. The execution, delivery and performance of this Agreement
and the consummation of the transactions provided for herein, including the
Merger, have been, or prior to the Effective Time will be, duly and validly
authorized by all necessary corporate action on the part of TIB. Subject to
required regulatory consents, this Agreement represents a legal, valid and
binding obligation of TIB, enforceable against TIB in accordance with its terms.
 
(b) Neither the execution and delivery of this Agreement by TIB, nor the
consummation by TIB of the transactions provided for herein, nor compliance by
TIB with any of the provisions hereof, will (i) conflict with or result in a
breach of any provision of TIB’s Restated Certificate of Incorporation or
Bylaws, or (ii) except as set forth on Schedule 6.2(b), constitute or result in
a Default under, or require any Consent pursuant to, or result in the creation
of any Lien on any Asset of any TIB Company under, any Contract or Permit of any
TIB Company, where failure to obtain such Consent is reasonably likely to have,
individually or in the aggregate, a Material Adverse Effect on TIB, or,
(iii) subject to receipt of the requisite approvals referred to in subsection
9.1(b) of this Agreement, violate any Law or Order applicable to any TIB Company
or any of their respective Assets.
 
(c) Other than in connection or compliance with the provisions of the Securities
Laws, applicable state corporate and securities Laws, and rules of the NASD, and
other than Consents required from Regulatory Authorities, and other than notices
to or filings with the Internal Revenue Service or the Pension Benefit Guaranty
Corporation with respect to any employee benefit plans, and other than Consents,
filings or notifications which, if not obtained or made, are not reasonably
likely to have, individually or in the aggregate, a Material Adverse Effect on
TIB, no notice to, filing with or Consent of, any public body or authority is
necessary for the consummation by TIB of the Merger and the other transactions
provided for in this Agreement.
 
6.3  Capital Stock.  The authorized capital stock of TIB, as of the date of this
Agreement, consists of (i) 40,000,000 shares of TIB Common Stock, of which
11,715,744 shares are issued and outstanding, and (ii) 5,000,000 shares of
preferred stock, no par value per share, none of which is issued and
outstanding. All of the issued and outstanding shares of TIB Common Stock are,
and all of the shares of TIB Common Stock to be issued in exchange for shares of
BANK Common Stock upon consummation of the Merger, when issued in accordance
with the terms of this Agreement, will be, duly and validly issued and
outstanding and fully paid and non-assessable under the FBCA. None of the
outstanding shares of TIB Common Stock has been, and none of the shares of TIB
Common Stock to be issued in exchange for shares of BANK Common Stock upon
consummation of the Merger will be, issued in violation of any preemptive rights
of the current or past stockholders of TIB. As of the date hereof, TIB has
granted options to purchase 716,458 shares of TIB Common Stock, and granted
70,012 restricted shares of TIB Common Stock, under its various stock plans.
 
6.4  Reports and Financial Statements.  Since January 1, 2002, or the date of
organization or acquisition if later, each TIB Company has filed all reports and
statements, together with any amendments required to be made with respect
thereto, that it was required to file with (i) the SEC, including, but not
limited to, Forms 10-K, Forms 10-Q, Forms 8-K, and proxy statements, (ii) other
Regulatory Authorities, and (iii) any applicable state securities or banking
authorities. As of their respective dates, each of such reports and documents,
including the TIB Financial Statements, exhibits, and schedules thereto,
complied in all material respects with all applicable Laws. As of its respective
date, each such report and document did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances
under which they were made, not misleading. Since January 1, 2002, except for
normal examinations conducted by Regulatory Authorities in the regular course of
the business of the TIB Companies, to the Knowledge of any TIB Company, no
Regulatory Authority has initiated any proceeding or, to the Knowledge of any
TIB Company, investigation into the business or operations of any TIB Company.
There is no unresolved violation, criticism or exception by any Regulatory
Authority with respect to any report or statement or any examinations of any TIB
Company or any liens in favor of any TIB Company. The TIB Financial Statements
included in such reports (excluding call reports), as of the dates thereof and
for the periods covered thereby: (i) are or if dated after the date of this
Agreement, will be, in accordance with the books and records of the TIB
Companies, which are or will be, as the case may be, complete and correct and
which have been or will have been, as the case may be, maintained in accordance
with good business practices, and (ii) present, or will present, fairly the
consolidated financial position of the TIB Companies as of the dates indicated
and the consolidated results of operations, changes in stockholders’ equity, and
cash flows of the TIB Companies for the periods indicated, in accordance with
GAAP (subject to exceptions as to consistency specified therein or as may be
indicated in the notes thereto or, in the case of interim financial statements,
to normal year-end adjustments that are not material).
 
6.5  Absence of Undisclosed Liabilities.  No TIB Company has any Liabilities
that are reasonably likely to have, individually or in the aggregate, a Material
Adverse Effect on TIB, except Liabilities accrued or reserved against in the
consolidated balance sheets of TIB as of December 31, 2005, included in the TIB
Financial Statements or reflected in the notes thereto. No TIB Company has
incurred or paid any Liability since December 31, 2005, except for such
Liabilities incurred or paid in the ordinary course of business consistent with
past business practice and which are not reasonably likely to have, individually
or in the aggregate, a Material Adverse Effect on TIB.
 
6.6  Absence of Certain Changes or Events.  Except as set forth on Schedule 6.6,
since December 31, 2005 (i) there have been no events, changes or occurrences
that have had, or are reasonably likely to have, individually or in the
aggregate, a Material Adverse Effect on TIB, (ii) the TIB Companies have not
taken any action, or failed to take any action, prior to the date of this
Agreement, which action or failure, if taken after the date of this Agreement,
would represent or result in a material breach or violation of any of the
covenants and agreements of TIB provided in Article 7 of this Agreement, and
(iii) to TIB’s Knowledge, no fact or condition exists which TIB believes will
cause a Material Adverse Effect on TIB in the future, subject to changes in
general economic or industry conditions.
 
6.7  Compliance with Laws.  TIB is duly registered as a bank holding company
under the BHC Act. Each TIB Company has in effect all Permits necessary for it
to own, lease or operate its Assets and to carry on its business as now
conducted, except for those Permits the absence of which are not reasonably
likely to have, individually or in the aggregate, a Material Adverse Effect on
TIB, and there has occurred no Default under any such Permit. None of the TIB
Companies:
 
(a)  is in material violation of any Laws, Orders or Permits applicable to its
business or employees conducting its business; or
 
(b)  has received any notification or communication from any agency or
department of federal, state or local government or any Regulatory Authority or
the staff thereof (i) asserting that any TIB Company is not in compliance with
any of the Laws or Orders that such governmental authority or Regulatory
Authority enforces, (ii) threatening to revoke any Permits, or (iii) requiring
any TIB Company to enter into or consent to the issuance of a cease and desist
order, formal agreement, directive, commitment or memorandum of understanding,
or to adopt any board resolution or similar undertaking, that restricts
materially the conduct of its business, or in any manner relates to its capital
adequacy, its credit or reserve policies, its management or the payment of
dividends.
 
6.8  Legal Proceedings.  Except as set forth on Schedule 6.8, there is no
Litigation instituted or pending, or, to the Knowledge of TIB, threatened (or
unasserted but considered probable of assertion) against any TIB Company, or
against any Asset, interest, or right of any of them, that is reasonably likely
to have, individually or in the aggregate, a Material Adverse Effect on TIB, nor
are there any Orders of any Regulatory Authorities, other governmental
authorities or arbitrators outstanding against any TIB Company, that are
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect on TIB.
 
6.9  Statements True and Correct.  No statement, certificate, instrument or
other writing furnished or to be furnished by any TIB Company or any Affiliate
thereof to BANK pursuant to this Agreement, including the Exhibits or Schedules
hereto, contains or will contain any untrue statement of material fact or will
omit to state a material fact necessary to make the statements therein, in light
of the circumstances under which they were made, not misleading. None of the
information supplied or to be supplied by any TIB Company or any Affiliate
thereof for inclusion in the Proxy Statement/Prospectus to be mailed to BANK’s
stockholders in connection with the BANK Stockholders’ Meeting, and any other
documents to be filed by an TIB Company or any Affiliate thereof with the SEC or
any other Regulatory Authority in connection with the transactions provided for
herein, will, at the respective time such documents are filed, and with respect
to the Proxy Statement/Prospectus, when first mailed to the stockholders of
BANK, be false or misleading with respect to any material fact, or omit to state
any material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. All documents that any
TIB Company or any Affiliate thereof is responsible for filing with any
Regulatory Authority in connection with the transactions provided for herein
will comply as to form in all material respects with the provisions of
applicable Law.
 
6.10  Tax and Regulatory Matters.  No TIB Company or any Affiliate thereof has
taken any action or has any Knowledge of any fact or circumstance that is
reasonably likely to (i) prevent the transactions contemplated hereby, including
the Merger, from qualifying as a reorganization within the meaning of Section
368(a) of the IRC, or (ii) materially impede or delay receipt of any Consents of
Regulatory Authorities referred to in subsection 9.1(b) of this Agreement or
result in the imposition of a condition or restriction of the type referred to
in the last sentence of such subsection.
 
6.11  Regulatory Approvals.  TIB knows of no reason why all requisite regulatory
approvals regarding the Merger should not or cannot be obtained.
 
6.12  Opinion of Counsel. TIB has no Knowledge of any facts that would preclude
issuance of the opinion of counsel referred to in subsection 9.3(d).
 
 
ARTICLE 7
CONDUCT OF BUSINESS PENDING CONSUMMATION
 
7.1  Covenants of Both Parties. 
 
(a)  Unless the prior written consent of the other Party shall have been
obtained, and except as otherwise expressly provided for herein, each Party
shall and shall cause each of its Subsidiaries to (i) conduct its business in
the usual, regular and ordinary course consistent with past practice and prudent
banking principles, (ii) preserve intact its business organization, goodwill,
relationships with depositors, customers and employees, and Assets and maintain
its rights and franchises, and (iii) take no action, except as required by
applicable Law, which would (A) adversely affect the ability of any Party to
obtain any Consents required for the transactions provided for herein without
imposition of a condition or restriction of the type referred to in the last
sentences of subsections 9.1(b) or 9.1(c) of this Agreement or (B) adversely
affect the ability of any Party to perform its covenants and agreements under
this Agreement.
 
(b)  During the period from the date of this Agreement to the Effective Time,
each of TIB and BANK shall cause its Designated Representative (and, if
necessary, representatives of any of its Subsidiaries) to confer on a regular
and frequent basis with the Designated Representative of the other Party hereto
and to report on the general status of its and its Subsidiaries’ ongoing
operations. Each of TIB and BANK shall permit the other Party hereto to make
such investigation of its business or properties and its Subsidiaries and of
their respective financial and legal conditions as the investigating Party may
reasonably request. Each of TIB and BANK shall promptly notify the other Party
hereto concerning (a) any material change in the normal course of its or any of
its Subsidiaries’ businesses or in the operation of their respective properties
or in their respective conditions; (b) any material governmental complaints,
investigations or hearings (or communications indicating that the same may be
contemplated) or the institution or the threat of any material Litigation
involving it or any of its Subsidiaries; and (c) the occurrence or impending
occurrence of any event or circumstance that would cause or constitute a breach
of any of the representations, warranties or covenants contained herein; and
each of TIB and BANK shall, and shall cause each of their respective
Subsidiaries to, use its commercially reasonable efforts to prevent or promptly
respond to same.
 
(c)  Each Party shall have the right, without being in breach of its
representations and warranties set forth in this Agreement, to supplement or
amend its disclosure schedules and to add additional references to its
disclosure schedules concerning the representations and warranties contained in
this Agreement, with respect to any matter arising after the date of this
Agreement or discovered between such date and the Effective Time. A copy of such
supplemented or amended disclosure schedules shall be provided promptly to the
other Party. Any such supplemented or amended disclosure schedules shall not
give the other Party the right not to proceed with the consummation of the
Merger unless the facts underlying such supplemented or amended disclosures
would be reasonably likely to result in a Material Adverse Effect.
 
7.2  Covenants of BANK.  From the date of this Agreement until the earlier of
the Effective Time or the termination of this Agreement, BANK covenants and
agrees that it will not do or agree or commit to do, or permit any of its
Subsidiaries to do or agree or commit to do, any of the following without the
prior written consent of the chief executive officer, president or chief
financial officer of TIB, which consent shall not be unreasonably withheld,
except in connection with the actions referenced in sub-sections (ii), (iv) or
(v), in which case such consent may be withheld for any reason or no reason:
 
(i)    amend the Articles of Incorporation, Bylaws or other governing
instruments of any BANK Company; or
 
(ii)   incur any additional debt obligation or other obligation for borrowed
money except in the ordinary course of the business of BANK Subsidiaries
consistent with past practices (which shall include, for BANK Subsidiaries that
are depository institutions, creation of deposit liabilities, qualification as a
public depository, purchases of federal funds, sales of certificates of deposit,
advances from the FRB or the Federal Home Loan Bank, entry into repurchase
agreements fully secured by U.S. government or agency securities and issuances
of letters of credit), or impose, or suffer the imposition, on any share of
stock held by any BANK Company of any Lien or permit any such Lien to exist; or
 
(iii)   repurchase, redeem or otherwise acquire or exchange, directly or
indirectly, any shares, or any securities convertible into any shares, of the
capital stock of any BANK Company, except in connection with the surrender of
shares of BANK Common Stock in payment of the exercise price of outstanding
options to purchase BANK Common Stock or the deemed acquisition of shares upon a
“cashless exercise” of any such option, or declare or pay any dividend or make
any other distribution in respect of BANK’s capital stock; or
 
(iv)    except for this Agreement and as required upon exercise of any of the
BANK Options, issue, sell, pledge, encumber, enter into any Contract to issue,
sell, pledge, or encumber, authorize the issuance of, or otherwise permit to
become outstanding, any additional shares of BANK Common Stock or any other
capital stock of any BANK Company, or any stock appreciation rights, or any
option, warrant, conversion or other right to acquire any such stock, or any
security convertible into any shares of such stock; or
 
(v)     adjust, split, combine or reclassify any capital stock of any BANK
Company or issue or authorize the issuance of any other securities with respect
to or in substitution for shares of its capital stock or sell, lease, mortgage
or otherwise encumber any shares of capital stock of any BANK Subsidiary or any
Asset other than in the ordinary course of business for reasonable and adequate
consideration; or
 
(vi)    acquire any direct or indirect equity interest in any Person, other than
in connection with foreclosures in the ordinary course of business; or
 
(vii)    grant any increase in compensation or benefits to the employees or
officers of any BANK Company, except in accordance with past practices with
respect to employees; pay any bonus except in accordance with past practices and
pursuant to the provisions of an applicable program or plan adopted by the BANK
Board prior to the date of this Agreement; enter into or amend any severance
agreements with officers of any BANK Company; grant any material increase in
fees or other increases in compensation or other benefits to directors of any
BANK Company; provided, however, that the foregoing shall not preclude the BANK
from adjusting the compensation and benefits of any employee promoted to an
additional position within the BANK; or
 
(viii)    enter into or amend any employment Contract between any BANK Company
and any Person (unless such amendment is required by Law) that the BANK Company
does not have the unconditional right to terminate without Liability (other than
Liability for services already rendered), at any time on or after the Effective
Time; or
 
(ix)   adopt any new employee benefit plan of any BANK Company or make any
material change in or to any existing employee benefit plans of any BANK Company
other than any such change that is required by Law or that, in the opinion of
counsel, is necessary or advisable to maintain the tax qualified status of any
such plan; or
 
(x)    make any material change in any accounting methods or systems of internal
accounting controls, except as may be appropriate to conform to changes in
regulatory accounting requirements or GAAP; or
 
(xi)    (A) commence any Litigation other than in accordance with past practice,
(B) settle any Litigation involving any Liability of any BANK Company for
material money damages or restrictions upon the operations of any BANK Company,
or, (C) except in the ordinary course of business, modify, amend or terminate
any material Contract or waive, release, compromise or assign any material
rights or claims; or
 
(xii)    enter into any material transaction or course of conduct not in the
ordinary course of business, or not consistent with safe and sound banking
practices, or not consistent with applicable Laws; or
 
(xiii)   fail to file timely any report required to be filed by it with any
Regulatory Authority; or
 
(xiv)    make any Loan or advance to any 5% stockholder, director or officer of
BANK, or any member of the immediate family of the foregoing, or any Related
Interest (to the Knowledge of BANK) of any of the foregoing, except in
compliance with the provisions of FRB Regulation O, or
 
(xv)     cancel without payment in full, or modify in any material respect any
Contract relating to, any loan or other obligation receivable from any 5%
stockholder, director or officer of any BANK Company or any member of the
immediate family of the foregoing, or any Related Interest (to the Knowledge of
BANK or any of its Subsidiaries) of any of the foregoing; or
 
(xvi)    enter into any Contract for services or otherwise with any of the 5%
stockholders, directors, officers or employees of any BANK Company or any member
of the immediate family of the foregoing, or any Related Interest (Known to BANK
or any of its Subsidiaries) of any of the foregoing involving the expenditure of
more than $1,000 as to any one individual (including any business directly or
indirectly controlled by any such person), or more than $5,000 for all such
contracts for commitments in the aggregate for all such individuals; or
 
(xvii)    modify, amend or terminate any material Contract or waive, release,
compromise or assign any material rights or claims, except in the ordinary
course of business and for fair consideration; or
 
(xviii)   file any application to relocate or terminate the operations of any
banking office of it or any of its Subsidiaries; or
 
(xix)    except as may be required by applicable Law, change its or any of its
Subsidiaries’ lending, investment, liability management and other material
banking policies in any material respect; or
 
(xx)     intentionally take any action that would reasonably be expected to
jeopardize or delay the receipt of any of the regulatory approvals required in
order to consummate the transactions provided for in this Agreement; or
 
(xxi)    take any action that would cause the transactions provided for in this
Agreement to be subject to requirements imposed by any Takeover Law; and BANK
shall take all necessary steps within its control to exempt (or ensure the
continued exemption of) the transactions provided for in this Agreement from, or
if necessary challenge the validity or applicability of, any applicable Takeover
Law, as now or hereafter in effect; or
 
(xxii)    make or renew any Loan except in accordance with BANK’s established
policies and procedures and limits in effect as of the date of this Agreement;
or
 
(xxiii)   increase or decrease the rate of interest paid on time deposits or on
certificates of deposit, except in a manner and pursuant to policies consistent
with BANK and BANK’s past policies; or
 
(xxiv)   purchase or otherwise acquire any investment securities for its own
account having an average remaining life to maturity greater than five years
(except for municipal bonds of any maturity after consultation by a Designated
Representative of BANK with a Designated Representative of TIB), or any
asset-backed security, other than those issued or guaranteed by the Government
National Mortgage Association, the Federal National Mortgage Association or Home
Loan Mortgage Corporation; or
 
(xxv)    except for residential real property owned by and reflected on the
books of BANK as of the date hereof, the sale of which will not result in a
material loss, sell, transfer, convey or otherwise dispose of any real property
(including “other real estate owned”) or interests therein having a book value
in excess of or in exchange for consideration in excess of $50,000;
 
(xxvi)    make any capital expenditures individually in excess of $25,000, or in
the aggregate in excess of $50,000, without providing notice of such
expenditures to a Designated Representative of TIB within five (5) days after
incurring such expenditures; or
 
(xxvii)   make, declare, pay or set aside for payment any dividend payable in
cash, stock or property on or in respect of, or declare or make any distribution
on any shares of capital stock, or directly or indirectly adjust, split,
combine, reclassify, redeem, purchase or otherwise acquire any shares of its
capital stock
 
7.3  Covenants of TIB.  From the date of this Agreement until the earlier of the
Effective Time or the termination of this Agreement, TIB covenants and agrees
that it will not do or agree or commit to do, or permit any of its Subsidiaries
to do or agree or commit to do, any of the following without the prior written
consent of the chief executive officer, president or chief financial officer of
BANK, which consent shall not be unreasonably withheld:
 
(a)  fail to file timely any report required to be filed by it with Regulatory
Authorities, including the SEC; or
 
(b)  take any action that would cause the TIB Common Stock to cease to be traded
on the NASDAQ or a national securities exchange.
 
7.4  Adverse Changes in Condition.  Each Party agrees to give written notice
promptly to the other Party upon becoming aware of the occurrence or impending
occurrence of any event or circumstance relating to it or any of its
Subsidiaries that (i) is reasonably likely to have, individually or in the
aggregate, a Material Adverse Effect on it or (ii) would cause or constitute a
material breach of any of its representations, warranties or covenants contained
herein, and to use its commercially reasonable efforts to prevent or promptly to
remedy the same.
 
7.5  Reports.  Each Party and its Subsidiaries shall file all reports required
to be filed by it with Regulatory Authorities between the date of this Agreement
and the Effective Time, and BANK shall deliver to TIB copies of all such reports
filed by BANK or its Subsidiaries promptly after the same are filed.
 
7.6  Acquisition Proposals. 
 
(a) As of the date hereof, BANK shall not, nor shall it permit any of its
Subsidiaries to, nor shall it or its Subsidiaries authorize or permit any of
their respective officers, directors, employees, representatives or agents to,
directly or indirectly, (i) solicit, initiate or knowingly encourage (including
by way of furnishing non-public information) any inquiries regarding, or the
making of any proposal which constitutes, any Acquisition Proposal, (ii) enter
into any letter of intent or agreement related to any Acquisition Proposal other
than a confidentiality agreement (each, an “Acquisition Agreement”) or
(iii) participate in any discussions or negotiations regarding, or take any
other action knowingly to facilitate any inquiries or the making of any proposal
that constitutes, or that would reasonably be expected to lead to, any
Acquisition Proposal; provided, however, that if, at any time prior to the BANK
Stockholders’ Meeting, and without any breach of the terms of this Section
7.6(a), BANK receives an Acquisition Proposal from any Person that in the good
faith judgment of the BANK Board (after receiving the advice of its legal and
financial advisors (who shall be a nationally recognized investment banking
firm)) is, or is reasonably likely to lead to the delivery of, a Superior
Proposal, BANK may (x) furnish information (including non-public information)
with respect to BANK to any such Person pursuant to a confidentiality agreement
containing confidentiality provisions no more favorable to such Person than
those in the Confidentiality Agreement between TIB and BANK dated January 23,
2006, and (y) participate in negotiations with such Person regarding such
Acquisition Proposal. Neither the BANK Board nor any committee thereof shall (i)
withdraw or modify, or propose to withdraw or modify, in a manner adverse to
TIB, the approval or recommendation by the BANK Board, or such committee
thereof, of the Merger or this Agreement; (ii) approve or recommend, or propose
to approve or recommend, any Acquisition Proposal; or (iii) authorize or permit
BANK or any of its Subsidiaries to enter into any Acquisition Agreement.
Notwithstanding the foregoing, upon satisfaction of the notice, matching,
payment and other requirements and procedures of Section 10.1(k) of this
Agreement, the BANK Board may approve or recommend (and, in connection
therewith, withdraw or modify its approval or recommendation of this Agreement
or the Merger) a Superior Proposal.
 
(b) BANK agrees that it and its Subsidiaries shall, and BANK shall direct its
and its Subsidiaries’ respective officers, directors, employees, representatives
and agents to, immediately cease and cause to be terminated any activities,
discussions or negotiations with any Persons with respect to any Acquisition
Proposal. BANK agrees that it will notify TIB promptly (but no later than 24
hours) if, to BANK’s Knowledge, any Acquisition Proposal is received by, any
information is requested from, or any discussions or negotiations relating to an
Acquisition Proposal are sought to be initiated or continued with, BANK, its
Subsidiaries, or their officers, directors, employees, representatives or
agents. The notice shall indicate the name of the Person making such Acquisition
Proposal or taking such action and the material terms and conditions of any
proposals or offers, and thereafter BANK shall keep TIB informed, on a current
basis, of the status and terms of any such proposals or offers and the status of
any such discussions or negotiations. BANK also agrees that it will promptly
request each Person that has heretofore executed a confidentiality agreement in
connection with any Acquisition Proposal to return or destroy all confidential
information heretofore furnished to such Person by or on behalf of it or any of
its Subsidiaries.
 
7.7  NASDAQ Qualification.  TIB shall, prior to the Effective Time, take
commercially reasonable steps to ensure that all TIB Common Stock to be issued
in the Merger is designated as a NASDAQ “national market system security” within
the meaning of Rule 11Aa2-1 of the SEC.
 
 
ARTICLE 8
ADDITIONAL AGREEMENTS
 
      8.1  Regulatory Matters. 
 
(a)  TIB shall promptly prepare and file the S-4 Registration Statement with the
SEC after the date hereof. BANK and its counsel, accountants and advisors shall
have the right to review and comment upon the Registration Statement, and
revisions made in response to such comments, a reasonable period prior to
filing. TIB shall use its commercially reasonable efforts to have the S-4
Registration Statement declared effective under the 1933 Act as promptly as
practicable after such filing. Once the S-4 Registration Statement has been
declared effective by the SEC, BANK shall mail the Proxy Statement/Prospectus to
its stockholders simultaneously with delivery of notice of the meeting of
stockholders called to approve the Merger. If at any time prior to the Effective
Time of the Merger any event shall occur which should be set forth in an
amendment of, or a supplement to, the Proxy Statement/Prospectus, BANK will
promptly inform TIB and cooperate and assist TIB in preparing such amendment or
supplement and mailing the same to the stockholders of BANK. Subject to Section
10.1(k) of this Agreement, the BANK Board shall recommend that the holders of
BANK Common Stock vote for and adopt the Merger provided for in the Proxy
Statement/Prospectus and this Agreement.
 
(b)  The Parties shall cooperate with each other and use their commercially
reasonable efforts to promptly prepare and file all necessary documentation, to
effect all applications, notices, petitions and filings and to obtain as
promptly as practicable all Consents of all third parties and Regulatory
Authorities which are necessary or advisable to consummate the transactions
provided for in this Agreement, including without limitation the Merger and the
Subsidiary Merger. TIB and BANK shall have the right to review in advance, and
to the extent practicable each will consult the other on, in each case subject
to applicable Laws relating to the exchange of information, all the information
relating to TIB or BANK, as the case may be, and any of their respective
Subsidiaries, which appear in any filing made with, or written materials
submitted to, any third party or any Regulatory Authority in connection with the
transactions provided for in this Agreement. In exercising the foregoing right,
each of the Parties shall act reasonably and as promptly as practicable. The
Parties agree that they will consult with each other with respect to the
obtaining of all Permits and Consents, approvals and authorizations of all third
parties and Regulatory Authorities necessary or advisable to consummate the
transactions provided for in this Agreement, and each Party will keep the other
apprised of the status of matters relating to completion of the transactions
provided for in this Agreement.
 
(c)  TIB and BANK shall, upon request, furnish each other all information
concerning themselves, their Subsidiaries, directors, officers and stockholders
and such other matters that may be reasonably necessary or advisable in
connection with the Proxy Statement/Prospectus, the S-4 Registration Statement
or any other statement, filing, notice or application made by or on behalf of
TIB, BANK or any of their Subsidiaries to any Regulatory Authority in connection
with the Merger and the other transactions provided for in this Agreement.
 
(d)  TIB and BANK shall promptly furnish each other with copies of all
applications, notices, petitions and filings with all Regulatory Authorities,
and all written communications received by TIB or BANK, as the case may be, or
any of their respective Subsidiaries, Affiliates or associates from, or
delivered by any of the foregoing to, any Regulatory Authority, in respect of
the transactions provided for herein.
 
(e)  TIB will indemnify and hold harmless BANK and its officers, directors and
employees from and against any and all actions, causes of actions, losses,
damages, expenses or Liabilities to which any such entity, or any director,
officer, employee or controlling person thereof, may become subject under
applicable Laws (including the 1933 Act and the 1934 Act) and rules and
regulations thereunder and will reimburse BANK, and any such director, officer,
employee or controlling person for any legal or other expenses reasonably
incurred in connection with investigating or defending any actions, whether or
not resulting in liability, insofar as such losses, damages, expenses,
liabilities or actions arise out of or are based upon any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, Proxy Statement/Prospectus or any application, notice, petition, or
filing with any Regulatory Authority or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary in order to make the statement therein not
misleading, but only insofar as any such statement or omission was made in
reliance upon and in conformity with information furnished in writing in
connection therewith by any TIB Company.
 
(f)  BANK will indemnify and hold harmless TIB and its officers, directors and
employees from and against any and all actions, causes of actions, losses,
damages, expenses or Liabilities to which any such entity, or any director,
officer, employee or controlling person thereof, may become subject under
applicable Laws (including the 1933 Act and the 1934 Act) and rules and
regulations thereunder and will reimburse TIB, and any such director, officer,
employee or controlling person for any legal or other expenses reasonably
incurred in connection with investigating or defending any actions, whether or
not resulting in liability, insofar as such losses, damages, expenses,
liabilities or actions arise out of or are based upon any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement, Proxy Statement/Prospectus or any application, notice, petition, or
filing with any Regulatory Authority or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein, or necessary in order to make the statement therein not
misleading, but only insofar as any such statement or omission was made in
reliance upon and in conformity with information furnished in writing in
connection therewith by any BANK Company.
 
8.2  Access to Information. 
 
(a)  During the period beginning on the date of this Agreement and ending on the
sooner to occur of the Effective Time or the termination of this Agreement in
accordance with its terms, upon reasonable notice and subject to applicable Laws
relating to the exchange of information, TIB and BANK shall, and shall cause
each of their respective Subsidiaries to, afford to the officers, employees,
accountants, counsel and other representatives of the other, access to all its
properties, books, contracts, commitments and records and, during such period,
each of TIB and BANK shall, and shall cause each of their respective
Subsidiaries to, make available to the other (i) a copy of each report,
schedule, registration statement and other document filed or received by it
during such period pursuant to the requirements of the Securities Laws or
federal or state banking Laws (other than reports or documents which such Party
is not permitted to disclose under applicable Law, in which case such Party
shall notify the other Party of the nondisclosure and the nature of such
information) and (ii) also other information concerning its business, properties
and personnel as the other party may reasonably request.
 
(b)  All information furnished by TIB to BANK or its representatives pursuant
hereto shall be treated as the sole property of TIB and, if the Merger shall not
occur, BANK and its representatives shall return to TIB all of such written
information and all documents, notes, summaries or other materials containing,
reflecting or referring to, or derived from, such information. BANK shall, and
shall use its commercially reasonable efforts to cause its representatives to,
keep confidential all such information, and shall not directly or indirectly use
such information for any competitive or other commercial purpose. The obligation
to keep such information confidential shall continue for five years from the
date the proposed Merger is abandoned and shall not apply to (i) any information
which (x) was already in BANK’s possession prior to the disclosure thereof by
TIB; (y) was then generally known to the public; or (z) was disclosed to BANK by
a third party not bound by an obligation of confidentiality, or (ii) disclosures
made as required by Law.
 
(c)  All information furnished by BANK or its Subsidiaries to TIB or its
representatives pursuant hereto shall be treated as the sole property of BANK
and, if the Merger shall not occur, TIB and its representatives shall return to
BANK all of such written information and all documents, notes, summaries or
other materials containing, reflecting or referring to, or derived from, such
information. TIB shall, and shall use its commercially reasonable efforts to
cause its representatives to, keep confidential all such information, and shall
not directly or indirectly use such information for any competitive or other
commercial purpose. The obligation to keep such information confidential shall
continue for five years from the date the proposed Merger is abandoned and shall
not apply to (i) any information which (x) was already in TIB’s possession prior
to the disclosure thereof by BANK or any of its Subsidiaries; (y) was then
generally known to the public; or (z) was disclosed to TIB by a third party not
bound by an obligation of confidentiality, or (ii) disclosures made as required
by Law.
 
(d)  No investigation by any of the parties hereto or their respective
representatives shall affect the representations and warranties of the Parties
set forth herein.
 
8.3  Efforts to Consummate.  Subject to the terms and conditions of this
Agreement, each of BANK and TIB shall use its commercially reasonable efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, all
things necessary, proper or advisable under applicable Laws to consummate and
make effective, as soon as practicable after the date of this Agreement, the
transactions provided for in this Agreement, including without limitation
obtaining of all of the Consents and satisfying the conditions contained in
Article 9 hereof.
 
8.4  BANK Stockholders’ Meeting.  BANK shall call a meeting of its stockholders
(the “BANK Stockholders’ Meeting”) to be held as soon as reasonably practicable
after the date the S-4 Registration Statement is declared effective by the SEC
for the purpose of voting upon this Agreement and such other related matters as
it deems appropriate. In connection with the BANK Stockholders’ Meeting,
(a) BANK shall prepare with the assistance of TIB a notice of meeting; (b) TIB
shall furnish all information concerning it that BANK may reasonably request in
connection with conducting the BANK Stockholders’ Meeting; (c) TIB shall prepare
and furnish to BANK, for printing, copying and distribution to BANK’s
stockholders at BANK’s expense, the form of the Proxy Statement/Prospectus;
(d) BANK shall furnish all information concerning it that TIB may reasonably
request in connection with preparing the Proxy Statement/Prospectus; (e) subject
to Section 10.1(k) of this Agreement, the BANK Board shall recommend to its
stockholders the approval of this Agreement; and (f) BANK shall use its best
efforts to obtain its stockholders’ approval. The Parties will use their
commercially reasonable efforts to prepare a preliminary draft of the Proxy
Statement/Prospectus within 30 days of the date of this Agreement, and will
consult with one another on the form and content of the Proxy
Statement/Prospectus (including the presentation of draft copies of such proxy
materials to the other) prior to filing with the SEC and delivery to BANK’s
stockholders. BANK will use its commercially reasonable efforts to deliver
notice of the Stockholders’ Meeting and the Proxy Statement/Prospectus as soon
as practicable after the S-4 Registration Statement has been declared effective
by the SEC and TIB has delivered the Proxy Statement/Prospectus to BANK in
accordance with sub-section (c) above.
 
8.5  Certificate of Objections.  As soon as practicable (but in no event more
than three (3) business days) after the BANK Stockholders’ Meeting, BANK shall
deliver to TIB a certificate of the Secretary of BANK containing the names of
the stockholders of BANK that both (a) gave written notice prior to the taking
of the vote on this Agreement at the BANK Stockholders’ Meeting that they
dissent from the Merger, and (b) voted against approval of this Agreement or
abstained from voting with respect to the approval of this Agreement
(“Certificate of Objections”). The Certificate of Objections shall include the
number of shares of BANK Common Stock held by each such stockholder and the
mailing address of each such stockholder.
 
8.6  Publicity.  Neither TIB nor BANK shall, or shall permit any of their
respective Subsidiaries or affiliates to issue or cause the publication of any
press release or other public announcement with respect to, or otherwise make
any public disclosure concerning, the transactions provided for in this
Agreement without the consent of the other Party, which consent will not be
unreasonably withheld. Prior to issuing or publishing any press release or other
public announcement or disclosure regarding the transaction contemplated by this
Agreement, the releasing party shall provide a copy of the release or
announcement to the other Party prior to the issuance, and shall provide a
reasonable opportunity for comment. Nothing in this Section 8.6, however, shall
be deemed to prohibit any Party from making any disclosure which it deems
necessary or advisable, with the advice of counsel, in order to satisfy such
Party’s disclosure obligations imposed by Law or the rules of NASDAQ.
 
8.7  Expenses.  All costs and expenses incurred in connection with the
transactions provided for in this Agreement, including without limitation,
registration fees, printing fees, mailing fees, attorneys’ fees, accountants’
fees, other professional fees and costs related to expenses of officers and
directors of BANK and the BANK Companies, shall be paid by the party incurring
such costs and expenses; provided, however, without the consent of TIB, all such
costs and expenses incurred by BANK shall not exceed $100,000, exclusive of the
Advisor’s Fee payable to the BANK Financial Advisor in accordance with Section
5.24, the expenses contemplated by Sections 8.12 and 9.2(f), and the adjustments
contemplated by Section 8.14, of this Agreement. Each Party hereby agrees to and
shall indemnify the other Party against any liability arising from any such fee
or payment incurred by such Party. Nothing contained herein shall limit either
Party’s rights under Article 10 to recover any damages arising out of a Party’s
willful breach of any provision of this Agreement.
 
8.8  Failure to Close. 
 
(a)  TIB expressly agrees to consummate the transactions provided for herein
upon the completion of all conditions to Closing and shall not take any action
reasonably calculated to prevent the Closing and shall not unreasonably delay
any action reasonably required to be taken by it to facilitate the Closing.
 
(b)  BANK expressly agrees to consummate the transactions provided for herein
upon the completion of all conditions to Closing and shall not take any action
reasonably calculated to prevent the Closing and shall not unreasonably delay
any action reasonably required to be taken by it to facilitate the Closing.
 
8.9  Fairness Opinion.  The BANK Board has engaged Allen C. Ewing & Co. (the
“BANK Financial Advisor”) to act as advisor to the BANK Board during the
transaction and to opine separately as to the fairness from a financial point of
view of the Merger consideration to the BANK stockholders. BANK has received
from the BANK Financial Advisor an opinion that, as of the date hereof, the
consideration to be received by the stockholders of the BANK in the Merger is
fair to the stockholders of BANK from a financial point of view.
 
8.10  Tax Treatment.  Each of the Parties undertakes and agrees to use its
commercially reasonable efforts to cause the Merger, and to take no action which
would cause the Merger not to qualify as a “reorganization” within the meaning
of Section 368(a) of the IRC for federal income tax purposes.
 
8.11  Agreement of Affiliates.  BANK has disclosed on Schedule 8.11 each Person
whom it reasonably believes is an “affiliate” of BANK for purposes of Rule 145
under the 1933 Act. BANK shall cause each such Person to deliver to TIB not
later than 30 days after the date of this Agreement a written agreement,
substantially in the form of Exhibit D providing that such Person will not sell,
pledge, transfer, or otherwise dispose of the shares of BANK Common Stock held
by such Person except as contemplated by such agreement or by this Agreement and
will not sell, pledge, transfer, or otherwise dispose of the shares of TIB
Common Stock to be received by such Person upon consummation of the Merger,
except in compliance with applicable provisions of the 1933 Act and the rules
and regulations thereunder (and TIB shall be entitled to place restrictive
legends upon certificates for shares of TIB Common Stock issued to affiliates of
BANK pursuant to this Agreement to enforce the provisions of this Section 8.11).
TIB shall not be required to maintain the effectiveness of the Registration
Statement under the 1933 Act for the purposes of resale of TIB Common Stock by
such affiliates.
 
8.12  Environmental Audit; Title Policy; Survey. 
 
(a)  At the election of TIB, BANK will procure and deliver, at TIB’s expense,
with respect to each parcel of real property that any of the BANK Companies
owns, leases, subleases or is obligated to purchase, at least thirty (30) days
prior to the Effective Time, such environmental audits as TIB may request, which
audits shall be reasonably acceptable to and shall be conducted by a firm
reasonably acceptable to TIB.
 
(b)  At the election of TIB, BANK will, at TIB’s expense, with respect to each
parcel of real property that BANK owns, leases, subleases or is obligated to
purchase, procure and deliver to TIB, at least thirty (30) days prior to the
Effective Time, a commitment to issue title insurance in such amounts and by
such insurance company reasonably acceptable to TIB, which policy shall be free
of all material Liens and exceptions to TIB’s reasonable satisfaction.
 
(c)  At the election of TIB, with respect to each parcel of real property as to
which a title insurance policy is to be procured pursuant to subsection (b)
above, BANK, at TIB’s expense, will procure and deliver to TIB at least thirty
(30) days prior to the Effective Time, a survey of such real property, which
survey shall be reasonably acceptable to and shall be prepared by a licensed
surveyor reasonably acceptable to TIB, disclosing the locations of all
improvements, easements, sidewalks, roadways, utility lines and other matters
customarily shown on such surveys and showing access affirmatively to public
streets and roads and providing the legal description of the property in a form
suitable for recording and insuring the title thereof. Such surveys shall not
disclose any survey defect or encroachment from or onto such real property that
has not been cured or insured over prior to the Effective Time. In addition,
BANK shall deliver to TIB a complete legal description for each parcel of real
estate or interest owned, leased or subleased by any BANK Company or in which
any BANK Company has any ownership or leasehold interest.
 
8.13  Compliance Matters.  Prior to the Effective Time, BANK shall take, or
cause to be taken, all commercially reasonable steps requested by TIB to cure
any material deficiencies in regulatory compliance by BANK that have been
reported to BANK by its independent auditors or by the Regulatory Authorities;
provided, however, that TIB shall not be responsible for discovering such
defects, shall not have any obligation to disclose the existence of such defects
to BANK, and shall not have any liability resulting from such deficiencies or
attempts to cure them.
 
8.14  Conforming Accounting and Reserve Policies.  At the request of TIB, BANK
shall immediately prior to Closing establish and take such charge offs, reserves
and accruals as TIB reasonably shall request to conform BANK’s loan, accrual,
capital, reserve and other accounting policies to the policies of TIB
(collectively, the “Conforming Adjustments”).
 
8.15  Notice of Deadlines.  Schedule 8.15 lists the deadlines for extensions or
terminations of any material leases, agreements or licenses (including
specifically real property leases and data processing agreements) to which BANK
is a party.
 
8.16  Fixed Asset Inventory.  At TIB’s request, at least thirty (30) days prior
to the Effective Time, BANK shall take, or shall cause to be taken, an inventory
of all fixed assets of the BANK Companies to verify the presence of all items
listed on their respective depreciation schedules, and BANK shall allow TIB’s
representatives, at the election of TIB, to participate in or be present for
such inventory and shall deliver to TIB copies of all records and reports
produced in connection with such inventory.
 
8.17  Directors’ and Officers’ Indemnification.
 
(a)  From and after the Effective Time, TIB shall indemnify, defend and hold
harmless each director, officer or employee of the BANK Companies (an
“Indemnified Party”) against all liabilities arising out of actions or omissions
occurring upon or prior to the Effective Time (including, without limitation,
the transactions contemplated by this Agreement) to the maximum extent
authorized under the articles of incorporation and bylaws of BANK as in effect
on the date of this Agreement, subject to the limitations and requirements of
such articles of incorporation and bylaws and applicable Law, including, without
limitation, Section 607.0850 of the FBCA. From and after the Effective Time, TIB
shall indemnify, defend and hold harmless each Indemnified Party against all
liabilities arising out of actions or omissions occurring upon or prior to the
Effective time (including without limitation the transactions contemplated by
this Agreement) to the extent mandated under the articles of incorporation and
bylaws of the BANK as in effect on the date of this Agreement subject to the
limitations of applicable Law, including, without limitation, Section 607.0850
of the FBCA.

 
(b)  Any Indemnified Party wishing to claim indemnification under Section
8.17(a) above upon learning of any such liability or litigation, shall promptly
notify TIB thereof. In the event of any such litigation (whether arising before
or after the Effective Time), (i) TIB shall have the right to assume the defense
thereof, and TIB shall not be liable to such Indemnified Parties for any legal
expenses of other counsel or any other expenses subsequently incurred by such
Indemnified Parties in connection with the defense thereof, except that if TIB
elects not to assume such defense or counsel for the Indemnified Parties advises
that there are substantive issues which raise conflicts of interest between TIB
and the Indemnified Parties, the Indemnified Parties may retain counsel
satisfactory to them, and TIB shall pay all reasonable fees and expenses of such
counsel for the Indemnified Parties; provided, that TIB shall be obligated to
pay for only one firm of counsel for all Indemnified Parties in any
jurisdiction; (ii) the Indemnified Parties will cooperate in the defense of any
such litigation; and (iii) TIB shall not be liable for any settlement effected
without its prior written consent; and provided further, that TIB shall not have
any obligation hereunder to any Indemnified Party when and if a court of
competent jurisdiction shall determine, and such determination shall have become
final, that the indemnification of such Indemnified Party in the manner provided
for herein is prohibited by applicable Law.
 
(c)  TIB shall use commercially reasonable efforts to cause the individuals
serving as officers and directors of BANK or any BANK Companies immediately
prior to the Effective Time to be covered for a period of three (3) years from
the Effective Time by the directors’ and officers’ liability insurance policy
maintained by BANK (provided that TIB may substitute therefor policies of at
least the same coverage and amounts containing terms and conditions that are not
less advantageous than such policy) with respect to acts or omissions occurring
prior to the Effective Time that were committed (or omitted, as the case may be)
by such officers and directors in their respective capacities as such.
Notwithstanding the foregoing, TIB shall not be obligated to maintain any such
policy to the extent that the premiums for the ensuing period exceeds by more
than 10% the premium for the prior period. If TIB or any of its successors or
assigns shall consolidate with or merge into any other entity and shall not be
the continuing or surviving entity in such consolidation or merger or shall
transfer all or substantially all of its assets to any Person, then, in such
case, proper provision shall be made so that the successors or assigns of TIB
shall assume the obligations set forth in this Section 8.17. The provisions of
this Section 8.17 shall survive the Effective Time and are intended to be for
the benefit of, and shall be enforceable by, each Indemnified Party and his or
her heirs and representatives.
 
8.18 Employee Matters. 
 
(a) From and after the Effective Time and except for any salary continuation
agreements that the BANK has entered into with any of its employees, TIB shall
provide the employees of the BANK Companies as of the Effective Time (the
“Covered Employees”) with employee benefits and compensation plans, programs and
arrangements that are substantially equivalent to those provided to similarly
situated employees of the TIB Companies.
 
(b) From and after the Effective Time, TIB shall (i) provide all Covered
Employees service credit for purposes of eligibility, participation, vesting and
levels of benefits (excluding benefit accruals under any defined benefit pension
plan), under any employee benefit or compensation plan, program or arrangement
adopted, maintained or contributed to by any of the TIB Companies in which
Covered Employees are eligible to participate, for all periods of employment
with any BANK Companies prior to the Effective Time, (ii) use its best efforts
to cause any pre-existing conditions or limitations, eligibility waiting periods
or required physical examinations under any welfare benefit plans of any of the
TIB Companies to be waived with respect to the Covered Employees and their
eligible dependents, to the extent waived under the corresponding plan in which
the applicable Covered Employee participated immediately prior to the Effective
Time and, with respect to life insurance coverage, up to the Covered Employee’s
current level of insurability, and (iii) give the Covered Employees and their
eligible dependents credit for the plan year in which the Effective Time (or
commencement of participation in a plan of any of the TIB Companies) occurs
towards applicable deductibles and annual out-of-pocket limits for expenses
incurred prior to the Effective Time (or the date of commencement of
participation in a plan of any of the TIB Companies).
 
(c) From and after the Effective Time, TIB shall honor all accrued and vested
benefit obligations to and contractual rights of current and former employees of
any BANK Companies under the BANK benefit plans.
 
(d) If, within six (6) months after the Effective Time, the employment of any
employee of BANK is terminated solely as a result of the Merger (i.e.,
including, for example, as a result of the elimination of duplicative jobs,
etc.), and not as a result of inadequate performance or other good cause, TIB
will pay severance to each such employee in an amount equal to one week’s pay
for each six (6) months of such employee’s prior employment; provided, however,
that in no event will the total amount of severance for any single employee
exceed $10,000 in the aggregate, other than payments pursuant to any change in
control agreement between BANK and any of its officers in effect at the date of
this Agreement.
 
 
ARTICLE 9
CONDITIONS PRECEDENT TO OBLIGATIONS TO CONSUMMATE

 
9.1  Conditions to Obligations of Each Party.  The respective obligations of
each of TIB, TIB-SUB and BANK to perform this Agreement and consummate the
Merger and the other transactions provided for herein are subject to the
satisfaction of the following conditions, unless waived by both Parties pursuant
to Section 11.4 of this Agreement:
 
(a)  Stockholder Approval.  The stockholders of BANK shall have approved this
Agreement by the requisite vote, and the consummation of the transactions
provided for herein, as and to the extent required by Law and by the provisions
of any governing instruments, and BANK shall have furnished to TIB certified
copies of resolutions duly adopted by its stockholders evidencing same. In
addition, TIB, as the sole stockholder of TIB-SUB, shall have approved this
Agreement and the consummation of the transactions provided for herein, as and
to the extent required by Law and by the provisions of any governing
instruments.
 
(b)  Regulatory Approvals.  All Consents of, filings and registrations with, and
notifications to, all Regulatory Authorities required for consummation of the
Merger and the Subsidiary Merger shall have been obtained or made and shall be
in full force and effect and all notice and waiting periods required by Law to
have passed after receipt of such Consents shall have expired. No Consent
obtained from any Regulatory Authority that is necessary to consummate the
transactions provided for herein shall be conditioned or restricted in a manner
(including without limitation requirements relating to the raising of additional
capital or the disposition of Assets) which in the reasonable judgment of the
Board of Directors of either Party would so materially adversely impact the
economic or business benefits of the transactions provided for in this Agreement
as to render inadvisable the consummation of the Merger or the Subsidiary
Merger.
 
(c)  Consents and Approvals.  Each of TIB, TIB-SUB and BANK shall have obtained
any and all Consents required for consummation of the Merger (other than those
referred to in Section 9.1(b) of this Agreement) or for the preventing of any
Default under any Contract or Permit of such party which, if not obtained or
made, is reasonably likely to have, individually or in the aggregate, a Material
Adverse Effect on such party. No Consent so obtained which is necessary to
consummate the transactions provided for herein shall be conditioned or
restricted in a manner which in the reasonable judgment of the Board of
Directors of either Party would so materially adversely impact the economic or
business benefits of the transactions contemplated by this Agreement as to
render inadvisable the consummation of the Merger.
 
(d)  Legal Proceedings.  No court or Regulatory Authority of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
Law or Order (whether temporary, preliminary or permanent) or taken any other
action that prohibits, restricts or makes illegal consummation of the
transactions provided for in this Agreement. No action or proceeding shall have
been instituted by any Person, and the Parties shall not have Knowledge of any
threatened action or proceeding by any Person, which seeks to restrain the
consummation of the transactions provided for in this Agreement which, in the
opinion of the TIB Board or the BANK Board, renders it impossible or inadvisable
to consummate the transactions provided for in this Agreement.
 
(e)  Tax Opinion.  BANK and TIB shall have received a written opinion in form
reasonably satisfactory to them (the “Tax Opinion”), to the effect that (i) the
Merger will constitute a reorganization within the meaning of Section 368(a) of
the IRC, (ii) the exchange in the Merger of BANK Common Stock for TIB Common
Stock will not give rise to gain or loss to the stockholders of BANK with
respect to such exchange (except to the extent of any cash received), and
(iii) neither BANK nor TIB will recognize gain or loss as a consequence of the
Merger (except for income and deferred gain recognized pursuant to Treasury
regulations issued under Section 1502 of the IRC). The firm rendering such Tax
Opinion shall be entitled to rely upon representations of officers of BANK and
TIB reasonably satisfactory in form and substance to such counsel.
 
(f)  S-4 Registration Statement Effective.  The S-4 Registration Statement shall
have been declared effective under the 1933 Act by the SEC and no stop order
suspending the effectiveness of the S-4 Registration Statement shall have been
issued and no action, suit, proceeding or investigation for that purpose shall
have been initiated or threatened by the SEC.
 
9.2  Conditions to Obligations of TIB and TIB-SUB.  The obligations of TIB and
TIB-SUB to perform this Agreement and consummate the Merger and the other
transactions provided for herein are subject to the satisfaction of the
following conditions, unless waived by TIB pursuant to subsection 11.4(a) of
this Agreement:
 
(a)  Representations and Warranties.  The representations and warranties of BANK
set forth or referred to in this Agreement and in any certificate or document
delivered pursuant to the provisions hereof shall be true and correct in all
material respects as of the date of this Agreement and as of the Effective Time
with the same effect as though all such representations and warranties had been
made on and as of the Effective Time (provided that representations and
warranties which are confined to a specified date shall speak only as of such
date), except as expressly contemplated by this Agreement.
 
(b)  Performance of Obligations.  Each and all of the agreements, obligations
and covenants of BANK to be performed and complied with pursuant to this
Agreement and the other agreements provided for herein prior to the Effective
Time shall have been duly performed and complied with in all material respects.
 
(c)  Certificates.  BANK shall have delivered to TIB (i) a certificate, dated as
of the Effective Time and signed on its behalf by its chief executive officer
and its chief financial officer, to the effect that the conditions to TIB’s
obligations set forth in subsections 9.2(a) and 9.2(b) of this Agreement have
been satisfied, and (ii) certified copies of resolutions duly adopted by the
BANK Board and the BANK stockholders evidencing the taking of all corporate
action necessary to authorize the execution, delivery and performance of this
Agreement, and the consummation of the transactions provided for herein, all in
such reasonable detail as TIB and its counsel shall request.
 
(d)  Opinion of Counsel.  BANK shall have delivered to TIB an opinion of Shutts
& Bowen LLP, counsel to BANK, dated as of the Closing, in such form as shall be
mutually agreed upon.
 
(e)  Net Worth and Capital Requirements.  Immediately prior to the Effective
Time, BANK shall have a minimum net worth of $8,430,000. For purposes of this
Section 9.2(e), “net worth” shall mean, without regard to the Conforming
Adjustments and the expenses relating to this Agreement and the transactions
contemplated by this Agreement, the sum of the amounts set forth on the balance
sheet as stockholders’ equity (including the par or stated value of all
outstanding capital stock, retained earnings, additional paid-in capital,
capital surplus and earned surplus, each as determined in accordance with GAAP),
less any amounts due from or owed by any Subsidiary thereof; provided, however,
that any unrealized gains or losses on securities classified as “available for
sale” shall be disregarded for purposes of calculating “net worth.”
 
(f)  Annual Audit; Comfort Letter.  TIB shall have received (i) the audited
financial statements of the BANK as of and for the year ended December 31, 2006,
which financial statements shall also contain an unqualified opinion thereon by
Hacker, Johnson & Smith, P.A., and (ii) from Hacker, Johnson & Smith, P.A.,
independent certified public accountants, a comfort letter dated as of the
Effective Time with respect to such matters relating to the financial condition
of BANK as TIB may reasonably request.
 
(g)  Conforming Adjustments.  The Conforming Adjustments shall have been made to
the satisfaction of TIB in its sole discretion.
 
(h)  Matters Relating to 280G Taxes.  TIB shall be satisfied in its sole
discretion, either through mutually agreeable pre-Closing amendments or
otherwise, that BANK shall have taken any and all reasonably necessary steps
such that the Merger will not trigger any “excess parachute payment” (as defined
in Section 280G of the IRC) under any Employment Agreements, Change in Control
Agreements, BANK Benefit Plans, or similar arrangements between a BANK Company
and any officers, directors, or employees thereof.
 
(i)  Matters Relating to Change in Ownership Agreements. (i) TIB shall have
received documentation reasonably satisfactory to TIB that any change in control
agreements between BANK and any of its officers shall be terminated as of the
Effective Time on terms satisfactory to TIB, BANK and the officers who are
parties to such agreements, pursuant to agreements in substantially the form of
Exhibit E, and (ii) each of David F. Voigt and Mack Wilcox shall have entered
into employment agreements with TIB and BANK, pursuant to agreements in
substantially the form of Exhibit F.
 
(j)  Regulatory Matters. No agency or department of federal, state or local
government or any Regulatory Authority or the staff thereof shall have
(i) asserted that any BANK Company is not in material compliance with any of the
Laws or Orders that such governmental authority or Regulatory Authority
enforces, (ii) revoked any material Permits, or (iii) issued, or required any
BANK Company to consent to the issuance or adoption of, a cease and desist
order, formal agreement, directive, commitment or memorandum of understanding,
or any board resolution or similar undertaking, that, in the reasonable
estimation of TIB, restricts or impairs the conduct of such BANK Company’s
business or future prospects.
 
(k)  Absence of Adverse Facts.  There shall have been no determination by TIB in
good faith that any fact, event or condition exists or has occurred that, in the
judgment of TIB, (a) would have a Material Adverse Effect on, or which may be
foreseen to have a Material Adverse Effect on, BANK or the consummation of the
transactions provided for in this Agreement, (b) would be of such significance
with respect to the business or economic benefits expected to be obtained by TIB
pursuant to this Agreement as to render inadvisable the consummation of the
transactions pursuant to this Agreement, (c) would be materially adverse to the
interests of TIB on a consolidated basis or (d) would render the Merger or the
other transactions provided for in this Agreement impractical because of any
state of war, national emergency, banking moratorium or general suspension of
trading on NASDAQ, the New York Stock Exchange, Inc. or other national
securities exchange.
 
(l)  Consents Under Agreements.  BANK shall have obtained all consents or
approvals of each Person (other than the Consents of the Regulatory Authorities)
whose consent or approval shall be required in order to permit the succession by
the Surviving Bank to, or the continuation by BANK or any other BANK Subsidiary
of, as the case may be, any obligation, right or interest of BANK or such BANK
Subsidiary under any loan or credit agreement, note, mortgage, indenture, lease,
license, Contract or other agreement or instrument, except those for which
failure to obtain such consents and approvals would not in the reasonable
opinion of TIB, individually or in the aggregate, have a Material Adverse Effect
on the Surviving Bank and BANK or the BANK Subsidiary at issue or upon
consummation of the transactions provided for in this Agreement.
 
(m)  Material Condition.  There shall not be any action taken, or any statute,
rule, regulation or order enacted, entered, enforced or deemed applicable to the
Merger by any Regulatory Authority which, in connection with the grant of any
Consent by any Regulatory Authority, imposes, in the judgment of TIB, any
material adverse requirement upon TIB or any TIB Subsidiary, including without
limitation any requirement that TIB sell or dispose of any significant amount of
the assets of BANK and its Subsidiaries, or any other TIB Subsidiary, provided
that, except for any such requirement relating to the above-described sale or
disposition of any significant assets of BANK or any TIB Subsidiary, no such
term or condition imposed by any Regulatory Authority in connection with the
grant of any Consent by any Regulatory Authority shall be deemed to be a
material adverse requirement unless it materially differs from terms and
conditions customarily imposed by any such entity in connection with the
acquisition of banks, savings associations and bank and savings association
holding companies under similar circumstances.
 
(n)  Certification of Claims.  BANK shall have delivered a certificate to TIB
that BANK is not aware of any pending, threatened or potential claim against the
directors or officers of BANK or under the directors and officers insurance
policy or the fidelity bond coverage of BANK or any BANK Company.
 
(o)  Loan Portfolio.  There shall not have been an increase by more than
one-half (1/2) percent of BANK’s gross loans on the date of this Agreement in
the aggregate volume of Loans described in Schedule 5.9(a).
 
(p)  Loan Allowance.  Immediately prior to the Effective Time, BANK shall have a
minimum allowance for loan losses, as determined in accordance with GAAP shall
not be less than the greater of $644,000 or 1.125% of the total BANK loans
outstanding as set forth on the balance sheet of the BANK.
 
9.3  Conditions to Obligations of BANK.  The obligations of BANK to perform this
Agreement and consummate the Merger and the other transactions provided for
herein are subject to the satisfaction of the following conditions, unless
waived by BANK pursuant to subsection 11.4(b) of this Agreement:
 
(a)  Representations and Warranties. The representations and warranties of TIB
set forth or referred to in this Agreement and in any certificate of document
delivered pursuant to the provisions hereof shall be true and correct in all
material respects as of the date of this Agreement and as of the Effective Time
with the same effect as though all such representations and warranties had been
made on and as of the Effective Time (provided that representations and
warranties which are confined to a specified date shall speak only as of such
date), except as expressly contemplated by this Agreement.
 
(b)  Performance of Obligations. Each and all of the agreements, obligations and
covenants of TIB to be performed and complied with pursuant to this Agreement
and the other agreements provided for herein prior to the Effective Time shall
have been duly performed and complied with in all material respects.
 
(c)  Certificates. TIB shall have delivered to BANK (i) a certificate, dated as
of the Effective Time and signed on its behalf by its chief executive officer
and its chief financial officer, to the effect that the conditions to BANK’s
obligations set forth in subsections 9.3(a) and 9.3(b) of this Agreement have
been satisfied, and (ii) certified copies of resolutions duly adopted by the TIB
Board evidencing the taking of all corporate action necessary to authorize the
execution, delivery and performance of this Agreement, and the consummation of
the transactions provided for herein, all in such reasonable detail as BANK and
its counsel shall request.
 
(d)  Opinion of Counsel. TIB shall have delivered to BANK an opinion of Smith
Mackinnon, P.A., counsel to TIB, dated as of the Effective Time, in such form as
shall be mutually agreed upon.
 
(e)  TIB Common Stock. The TIB Common Stock to be issued in the Merger shall
have been qualified as a NASDAQ “national market system security” pursuant to
Section 7.7 hereof.
 
(f)  Regulatory Matters. No agency or department of federal, state or local
government, or any Regulatory Authority or the staff thereof shall have
(i) asserted that any TIB Company is not in material compliance with any of the
Laws or Orders that such governmental authority or Regulatory Authority
enforces, or (ii) issued, or required any TIB Company to consent to the issuance
or adoption of, a cease and desist order, formal agreement, directive,
commitment or memorandum of understanding, or any board resolution or similar
undertaking that, in the reasonable estimation of BANK, restricts or impairs the
conduct of such TIB Company’s business or future prospects. All Consents of,
filings and registrations with, and notifications to, all Regulatory Authorities
required for consummation of the Subsidiary Merger shall have been obtained or
made and shall be in full force and effect and all notice and waiting periods
required by Law to have passed after receipt of such Consents shall have
expired.
 
 
ARTICLE 10
TERMINATION

 
10.1  Termination. Notwithstanding any other provision of this Agreement, and
notwithstanding the approval of this Agreement by the stockholders of BANK, this
Agreement may be terminated and the Merger abandoned at any time prior to the
Effective Time:
 
(a)  by mutual written consent of the TIB Board and the BANK Board; or
 
(b)  by the TIB Board or the BANK Board in the event of an inaccuracy of any
representation or warranty contained in this Agreement which cannot be or has
not been cured within thirty (30) days after the giving of written notice to the
breaching Party of such inaccuracy and which inaccuracy is reasonably likely, in
the opinion of the non-breaching Party, to have, individually or in the
aggregate, a Material Adverse Effect on the breaching Party; or
 
(c)  by the TIB Board or the BANK Board in the event of a material breach by the
other Party of any covenant, agreement or other obligation contained in this
Agreement which cannot be or has not been cured within thirty (30) days after
the giving of written notice to the breaching Party of such breach; or
 
(d)  by the TIB Board or the BANK Board (provided that the terminating Party is
not then in material breach of any representation, warranty, covenant, agreement
or other obligation contained in this Agreement) if (i) any Consent of any
Regulatory Authority required for consummation of the Merger and the other
transactions provided for herein shall have been denied by final nonappealable
action of such authority or if any action taken by such Authority is not
appealed within the time limit for appeal, or (ii) the stockholders of BANK fail
to vote their approval of this Agreement and the transactions provided for
herein as required by applicable Law at its Stockholders’ Meeting where the
transactions are presented to such BANK stockholders for approval and voted
upon; or
 
(e)  by the TIB Board, if, notwithstanding any disclosures in the Schedules
attached hereto or otherwise, (i) there shall have occurred any Material Adverse
Effect with respect to BANK, or (ii) any facts or circumstances shall develop or
arise after the date of this Agreement which are reasonably likely to cause or
result in any Material Adverse Effect with respect to BANK, and such Material
Adverse Effect (or such facts or circumstances) shall not have been remedied
within fifteen (15) days after receipt by BANK of notice in writing from TIB
specifying the nature of such Material Adverse Effect and requesting that it be
remedied; or
 
(f)  by the BANK Board, if (i) there shall have occurred any Material Adverse
Effect with respect to TIB, or (ii) any facts or circumstances shall develop or
arise after the date of this Agreement which are reasonably likely to cause or
result in any Material Adverse Effect with respect to TIB, and such Material
Adverse Effect (or such facts or circumstances) shall not have been remedied
within fifteen (15) days after receipt by TIB of notice in writing from BANK
specifying the nature of such Material Adverse Effect and requesting that it be
remedied; or
 
(g)  by the TIB Board or the BANK Board if the Merger shall not have been
consummated by June 30, 2007, if the failure to consummate the transactions
provided for herein on or before such date is not caused by any breach of this
Agreement by the Party electing to terminate pursuant to this Section 10.1(g);
or
 
(h)  by the TIB Board or the BANK Board if any of the conditions precedent to
the obligations of such Party to consummate the Merger cannot be satisfied or
fulfilled by the date specified in Section 10.1(g) of this Agreement and such
failure was not the fault of the terminating Party; or
 
(i)  by the TIB Board if the holders of in excess of ten percent (10%) of the
outstanding shares of BANK Common Stock properly assert their dissenters’ rights
of appraisal pursuant to the Dissenter Provisions; or
 
(j)  by the TIB Board if (i) the BANK Board shall have withdrawn, or adversely
modified, or failed upon TIB’s request to reconfirm its recommendation of the
Merger or this Agreement, (ii) the BANK Board shall have approved or recommended
to the stockholders of BANK that they approve an Acquisition Proposal other than
that contemplated by this Agreement, (iii) BANK fails to call the BANK
Stockholders’ Meeting or otherwise breaches its obligations in Section 8.4
hereof, or (iv) any Person (other than BANK or an Affiliate of BANK) or group
becomes the beneficial owner of 50% or more of the outstanding shares of BANK
Common Stock; or
 
(k)  by the BANK Board if (i) the BANK Board authorizes BANK, subject to
complying with the terms of this Agreement, to enter into a definitive agreement
concerning a transaction that constitutes a Superior Proposal and BANK notifies
TIB in writing that it intends to enter into such an agreement, (ii) TIB does
not make, within 3 business days of the receipt of BANK’s written notification
of its intent to enter into a definitive agreement for a Superior Proposal, an
offer that the BANK Board determines, in good faith after consultation with its
financial advisors, is at least as favorable, in the aggregate, to the
stockholders of BANK as the Superior Proposal, and (iii) BANK makes the payment
required by Section 10.2(b). BANK agrees (x) that it will not enter into a
definitive agreement referred to in clause (i) above until at least the fifth
business day after it has provided the notice to TIB required thereby, and (y)
to notify TIB promptly in writing if its intention to enter into a definitive
agreement referred to in its notification shall change at any time after giving
such notification.
 
(l)  By TIB, if it determines, upon written notice to BANK prior to the close of
business five (5) business days after the Determination Date, if the Average
Quoted Price shall be greater than $20.00 or by BANK if it determines, upon
written notice to TIB prior to the close of business five (5) business days
after the Determination Date, if the Average Quoted Price shall be less than
$15.00. Notwithstanding the foregoing, TIB’s right to terminate this Agreement
if the Average Quoted Price is in excess of $20.00 shall not be applicable if
prior to the Effective Time TIB enters into an agreement or makes any public
announcement with respect to a proposed transaction: (i) in which TIB would not
be the surviving entity, (ii) as a result of which any Person or Group would
become the beneficial owner of fifty percent (50%) or more of the outstanding
shares of TIB Common Stock, or (iii) in connection with which TIB Common Stock
would be converted into cash or some other security, in which case the Exchange
Ratio shall remain fixed at 0.9730 unless the Average Quoted Price is less than
$18.50, in which case the Exchange Ratio shall be determined in accordance with
Section 3.1(b) of this Agreement.
 
10.2  Effect of Termination. 
 
(a)  In the event of a termination of this Agreement by either the TIB Board or
the BANK Board as provided in Section 10.1, this Agreement shall become void and
there shall be no Liability or obligation on the part of TIB or BANK or their
respective officers or directors, except that this Section 10.2 and Article 11
and Sections 8.2 and 8.7 of this Agreement shall survive any such termination;
provided, however, that nothing herein shall relieve any breaching Party from
Liability for an uncured willful or breach of a representation, warranty,
covenant, obligation or agreement giving rise to such termination.
 
(b)  In the even that this Agreement is terminated (i) by the TIB Board pursuant
to Section 10.1(j), (ii) by the BANK Board pursuant to Section 10.1(k), or (iii)
otherwise by the BANK Board at a time when the TIB Board has grounds to
terminate the Agreement pursuant to Section 10.1(j), then BANK shall, in the
case of clause (i), two business days after the date of such termination or, in
the case of clause (ii) or (iii), on the date of such termination, pay to TIB,
by wire transfer of immediately available funds, the amount of $800,000 (the
“Termination Fee”).
 
(c)  In the event that (i) after the date hereof an Acquisition Proposal shall
have been publicly disclosed or any Person shall have publicly disclosed that,
subject to the Merger being disapproved by BANK stockholders or otherwise
rejected, it will make an Acquisition Proposal with respect to BANK and
thereafter this Agreement is terminated by the TIB Board or the BANK Board
pursuant to Section 10.1(d)(ii), and (ii) concurrently with such termination or
within nine months of such termination BANK enters into a definitive agreement
with respect to an Acquisition Proposal or consummates an Acquisition Proposal
with that same Person, then BANK shall, upon the earlier of entering into a
definitive agreement with respect to an Acquisition Proposal or consummating an
Acquisition Proposal, pay to TIB, by wire transfer of immediately available
funds, the Termination Fee. For purposes of this Section 10.2(c) the references
to “more than 15%” in the definition of Acquisition Proposal shall be deemed to
be references to “a majority.”
 
(d)  BANK acknowledges that the agreements contained in Sections 10.2(b) and
10.2(c) are an integral part of the transactions provided for in this Agreement,
and that, without these agreements, TIB would not enter into this Agreement;
accordingly, if BANK fails to promptly pay the amount due pursuant to Section
10.2(b) or Section 10.2(c), as the case may be, and, in order to obtain such
payment, TIB commences a suit which results in a judgment for any of the
Termination Fee, BANK shall pay TIB its costs and expenses (including attorneys’
fees) in connection with such suit.
 
10.3  Non-Survival of Representations and Covenants.  The respective
representations, warranties, obligations, covenants and agreements of the
parties hereto shall not survive the Effective Time, except for those covenants
and agreements contained herein which by their terms apply in whole or in part
after the Effective Time.  
 
 
ARTICLE 11
MISCELLANEOUS

 
11.1  Definitions.  Except as otherwise provided herein, the capitalized terms
set forth below (in their singular and plural forms as applicable) shall have
the following meanings:
 
“Acquisition Agreement” shall have the meaning provided in Section 7.6(a) of
this Agreement.
 
“Acquisition Proposal,” with respect to BANK, means a tender or exchange offer,
proposal for a merger, acquisition of all the stock or Assets of, consolidation
or other business combination involving BANK or any of its Subsidiaries or any
proposal or offer to acquire in any manner more than 15% of the voting power in,
or more than 15% of the business, Assets or deposits of, BANK or any of its
Subsidiaries, including a plan of liquidation of BANK or any of its
Subsidiaries, other than the transactions contemplated by this Agreement.
 
“Act” shall mean the Federal Deposit Insurance Act.
 
“1933 Act” shall mean the Securities Act of 1933, as amended.
 
“1934 Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Advisory Fee” shall have the meaning provided in Section 5.24 of this
Agreement.
 
“Affiliate” of a Person shall mean: (i) any other Person directly, or indirectly
through one or more intermediaries, controlling, controlled by or under common
control with such Person; (ii) any officer, director, partner, employer, or
direct or indirect beneficial owner of any 10% or greater equity or voting
interest of such Person; or (iii) any other Person for which a Person described
in clause (ii) acts in any such capacity.
 
“Agreement” shall mean this Agreement and Plan of Merger, including the Exhibits
and Schedules delivered pursuant hereto and incorporated herein by reference.
References to “the date of this Agreement,” “the date hereof” and words of
similar import shall refer to the date this Agreement was first executed, as
indicated in the introductory paragraph on the first page hereof.
 
“Assets” of a Person shall mean all of the assets, properties, businesses and
rights of such Person of every kind, nature, character and description, whether
real, personal or mixed, tangible or intangible, accrued or contingent, or
otherwise relating to or utilized in such Person’s business, directly or
indirectly, in whole or in part, whether or not carried on the books and records
of such Person, and whether or not owned in the name of such Person or any
Affiliate of such Person and wherever located.
 
“Average Quoted Price” shall mean the price derived by the averages of the
closing sales price of the shares of TIB Common Stock as reported on NASDAQ on
each of the ten (10) consecutive trading days ending on the fifth business day
preceding the Determination Date.
 
“BANK” shall mean The Bank of Venice, a Florida state bank.
 
“BANK Allowance” shall have the meaning provided for in Section 5.9(a) of this
Agreement.
 
“BANK Benefit Plans” shall have the meaning set forth in Section 5.14(a) of this
Agreement.
 
“BANK Board” shall mean the Board of Directors of BANK.
 
“BANK Call Reports” shall mean (i) the Reports of Income and Condition of BANK
for the years ended December 31, 2005 and 2004, as filed with the FDIC; and
(ii) the Reports of Income and Condition of BANK filed by BANK with respect to
periods ended subsequent to December 31, 2005.
 
“BANK Certificate” shall have the meaning provided in Section 4.2 of this
Agreement.
 
“BANK Common Stock” shall mean the $5.00 par value voting common stock of BANK.
 
“BANK Companies” shall mean, collectively, BANK and all BANK Subsidiaries.
 
“BANK Contracts” shall have the meaning set forth in Section 5.15 of this
Agreement.
 
“BANK ERISA Plans” shall have the meaning set forth in Section 5.14(a) of this
Agreement.
 
“BANK Financial Advisor” shall have the meaning set forth in Section 8.9 of this
Agreement.
 
“BANK Financial Statements” shall mean shall mean (i) the audited balance sheets
(including related notes and schedules, if any) of BANK as of December 31, 2005,
2004 and 2003, and the related statements of income, changes in stockholders’
equity and cash flows (including related notes and schedules, if any) for the
years then ended, together with the report thereon of Hacker, Johnson & Smith,
P.A., independent certified public accountants, and (ii) the unaudited balance
sheets of BANK (including related notes and schedules, if any) and related
statements of income, changes in stockholders’ equity and cash flows (including
related notes and schedules, if any) with respect to periods ended subsequent to
December 31, 2005.
 
“BANK Option” shall have the meaning provided in Section 3.1(d) of this
Agreement.
 
“BANK Pension Plan” shall have the meaning set forth in Section 5.14(a) of this
Agreement.
 
“BANK Stock Option Plans” shall mean the The Bank of Venice Officers’ and
Employees’ Stock Option Plan and the The Bank of Venice Directors’ Stock Option
Plan.
 
“BANK Stockholders’ Meeting” shall mean the meeting of the stockholders of BANK
to be held pursuant to Section 8.4 of this Agreement, including any adjournment
or adjournments thereof.
 
“BANK Subsidiaries” shall mean the Subsidiaries of BANK, which shall include the
BANK Subsidiaries described in Section 5.4 of this Agreement and any
corporation, bank, savings association or other organization acquired as a
Subsidiary of BANK in the future and owned by BANK at the Effective Time.
 
“BHC Act” shall mean the federal Bank Holding Company Act of 1956, as amended.
 
“Cash Election Shares” shall have the meaning provided in Section 3.1(c) of this
Agreement. 
 
“Certificate of Objections” shall have the meaning provided in Section 8.5 of
this Agreement.
 
“Closing” shall mean the closing of the Merger and the other transactions
provided for herein, as described in Section 1.2 of this Agreement.
 
“Conforming Adjustments” shall have the meaning provided in Section 8.14 of this
Agreement.
 
“Consent” shall mean any consent, approval, authorization, clearance, exemption,
waiver or similar affirmation by any Person pursuant to any Contract, Law, Order
or Permit.
 
“Contract” shall mean any written or oral agreement, arrangement, authorization,
commitment, contract, indenture, debenture, instrument, trust agreement,
guarantee, lease, obligation, plan, practice, restriction, understanding or
undertaking of any kind or character, or other document to which any Person is a
party or that is binding on any Person or its capital stock, Assets or business.
 
“Cutoff” shall have the meaning provided in Section 4.2 of this Agreement.
 
“Default” shall mean (i) any breach or violation of or default under any
Contract, Order or Permit, (ii) any occurrence of any event that with the
passage of time or the giving of notice or both would constitute a breach or
violation of or default under any Contract, Order or Permit, or (iii) any
occurrence of any event that with or without the passage of time or the giving
of notice would give rise to a right to terminate or revoke, change the current
terms of, or renegotiate, or to accelerate, increase, or impose any Liability
under, any Contract, Order or Permit, where, in any such event, such Default is
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect on a Party.
 
“Designated Representative”
 
(a) with respect to BANK shall mean David F. Voigt and/or Mack Wilcox; and
 
(b) with respect to TIB shall mean Edward V. Lett, and/or Stephen J. Gilhooly.
 
“Determination Date” shall mean the date on which the last of the following
occurs: (i) the effective date (including expiration of any applicable waiting
period required by Law) of the last required Consent of any Regulatory Authority
having authority over and approving or exempting the Merger, (ii) the date on
which the shareholders of BANK approved this Agreement to the extent that such
approval is required by applicable Law, and (iii) February 28, 2007.
 
“Dissenter Provisions” shall have the meaning provided in Section 3.4 of this
Agreement.
 
“Dissenting BANK Shares” shall have the meaning provided in Section 3.4 of this
Agreement.
 
“Dissenting Stockholder” shall have the meaning provided in Section 3.4 of this
Agreement.
 
“Effective Time” shall mean the date and time at which the Merger becomes
effective as provided in Section 1.3 of this Agreement.
 
“Election Deadline” shall have the meaning provided in Section 3.1(c) of this
Agreement. 
 
“Election Form” shall have the meaning provided in Section 3.1(c) of this
Agreement. 
 
“Employment Laws” shall mean all Laws relating to employment, equal employment
opportunity, nondiscrimination, immigration, wages, unemployment wages, hours,
benefits, collective bargaining, the payment of social security and similar
taxes, occupational safety and health and plant closing, including, but not
limited to, 42 U.S.C. § 1981, Title VII of the Civil Rights Act of 1964, as
amended, the Civil Rights Act of 1991, the Age Discrimination in Employment Act,
the Equal Pay Act, the Fair Labor Standards Act, the Family and Medical Leave
Act, the Americans with Disabilities Act, Workers’ Compensation, Uniformed
Services Employment and Re-Employment Rights Act of 1994, Older Workers Benefit
Protection Act, Pregnancy Discrimination Act and the Worker Adjustment and
Retraining Notification Act. 
 
“Environmental Laws” shall mean all Laws which are administered, interpreted or
enforced by the United States Environmental Protection Agency and state and
local agencies with jurisdiction over pollution or protection of the
environment.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
 
“ERISA Affiliate” shall have the meaning provided in Section 5.14(c) of this
Agreement.
 
“Exchange Agent” shall mean American Stock Transfer & Trust Company.
 
“Exchange Ratio” shall have the meaning given such term in Section 3.1(b)
hereof.
 
“FBCA” shall mean the Florida Business Corporation Act, as amended.
 
“FDIC” shall mean the Federal Deposit Insurance Corporation.
 
“FFIC” shall mean the Florida Financial Institutions Code.
 
“FRB” or “Federal Reserve Board” shall mean Board of Governors of the Federal
Reserve System.
 
“GAAP” shall mean generally accepted accounting principles, consistently applied
during the periods involved.
 
“Hazardous Material” shall mean any pollutant, contaminant, or hazardous
substance within the meaning of the Comprehensive Environment Response,
Compensation, and Liability Act, 42 U.S.C. § 9601 et seq., or any similar
federal, state or local Law.
 
“Indemnified Party” shall have the meaning provided in Section 8.17(a) of this
Agreement.
 
“IRC” shall mean the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder.
 
“Knowledge” as used with respect to a Party shall mean the actual knowledge of
the officers and directors of such Party and that knowledge that any director of
the Party would have obtained upon a reasonable examination of the books,
records and accounts of such Party and that knowledge that any officer of the
Party would have obtained upon a reasonable examination of the books, records
and accounts of such officer and such Party.
 
“Law” shall mean any code, law, ordinance, regulation, reporting or licensing
requirement, rule, or statute applicable to a Person or its Assets, Liabilities
or business, including without limitation those promulgated, interpreted or
enforced by any of the Regulatory Authorities.
 
“Liability” shall mean any direct or indirect, primary or secondary, liability,
indebtedness, obligation, penalty, cost or expense (including without limitation
costs of investigation, collection and defense), claim, deficiency, guaranty or
endorsement of or by any Person (other than endorsements of notes, bills, checks
and drafts presented for collection or deposit in the ordinary course of
business) of any type, whether accrued, absolute or contingent, liquidated or
unliquidated, matured or unmatured, or otherwise.
 
“Lien” shall mean any conditional sale agreement, default of title, easement,
encroachment, encumbrance, hypothecation, infringement, lien, mortgage, pledge,
reservation, restriction, security interest, title retention or other security
arrangement, or any adverse right or interest, charge or claim of any nature
whatsoever of, on or with respect to any property or property interest, other
than (i) Liens for current property Taxes not yet due and payable, (ii) for
depository institution Subsidiaries of a Party, pledges to secure deposits and
other Liens incurred in the ordinary course of the banking business, and
(ii) Liens which are not reasonably likely to have, individually or in the
aggregate, a Material Adverse Effect on a Party.
 
“Litigation” shall mean any action, arbitration, cause of action, claim,
complaint, criminal prosecution, demand letter, governmental or other
examination or investigation, hearing, inquiry, administrative or other
proceeding or notice (written or oral) by any Person alleging potential
Liability or requesting information relating to or affecting a Party, its
business, its Assets (including without limitation Contracts related to it), or
the transactions provided for in this Agreement, but shall not include regular,
periodic examinations of depository institutions and their Affiliates by
Regulatory Authorities.
 
“Litigation Reserve” shall have the meaning set forth in Section 5.9(a) of this
Agreement.
 
“Loan Property” shall mean any property owned by a Party in question or by any
of its Subsidiaries or in which such Party or Subsidiary holds a security
interest, and, where required by the context, includes the owner or operator of
such property, but only with respect to such property.
 
“Loans” shall have the meaning set forth in Section 5.9(a) of this Agreement.
 
“Mailing Date” shall have the meaning provided in Section 3.1(c) of this
Agreement. 
 
“Material” for purposes of this Agreement shall be determined in light of the
facts and circumstances of the matter in question; provided that any specific
monetary amount stated in this Agreement shall determine materiality in that
instance.
 
“Material Adverse Effect” on a Party shall mean an event, change or occurrence
that, individually or together with any other event, change or occurrence, has a
material adverse impact on (i) the financial position, results of operations or
business of such Party and its Subsidiaries, taken as a whole, or (ii) the
ability of such Party to perform its obligations under this Agreement or to
consummate the Merger or the other transactions provided for in this Agreement;
provided that “material adverse impact” shall not be deemed to include the
impact of (x) changes in banking and similar Laws of general applicability or
interpretations thereof by courts of governmental authorities, (y) changes in
generally accepted accounting principles or regulatory accounting principles
generally applicable to banks and their holding companies and (z) the Merger or
the announcement of the Merger on the operating performance of the Parties.
 
“Maximum Cash Amount” shall have the meaning provided in Section 3.1(c) of this
Agreement. 
 
“Merger” shall mean the merger of BANK with and into TIB-SUB referred to in the
Preamble of this Agreement.
 
“NASD” shall mean the National Association of Securities Dealers, Inc.
 
“NASDAQ” shall mean the National Market System of the National Association of
Securities Dealers Automated Quotations System.
 
“Net Income Per Share Amount” shall mean the amount equal to the quotient
obtained by dividing (i) the net income of the BANK from July 1, 2006 until the
end of the calendar month immediately preceding the latter of (x) the Effective
Time or (y) February 28, 2007, calculated in accordance with GAAP (except that
any expenses relating to this Agreement and the transactions contemplated by
this Agreement and all Conforming Adjustments shall be excluded from such
calculation), and as such calculation of net income shall be mutually agreed
upon by the BANK and TIB, by (ii) the number of shares of BANK Common Stock
issued and outstanding immediately prior to the Effective Time.
 
“No Election Shares” shall have the meaning provided in Section 3.1(c) of this
Agreement. 
 
“OCC” shall mean the Office of the Comptroller of the Currency.
 
“Order” shall mean any administrative decision or award, decrees, injunction,
judgment, order, quasi-judicial decision or award, ruling, or writ of any
federal, state, local or foreign or other court, arbitrator, mediator, tribunal,
administrative agency or Regulatory Authority.
 
“OREO Reserve” shall have the meaning set forth in Section 5.9(a) of this
Agreement.
 
“Participation Facility” shall mean any facility in which the Party in question
or any of its Subsidiaries participates in the management and, where required by
the context, includes the owner or operator or such property, but only with
respect to such property.
 
“Party” shall mean either BANK or TIB, and “Parties” shall mean both BANK and
TIB.
 
“Permit” shall mean any federal, state, local and foreign governmental approval,
authorization, certificate, easement, filing, franchise, license, notice, permit
or right to which any Person is a party or that is or may be binding upon or
inure to the benefit of any Person or its securities, Assets or business.
 
“Per Share Cash Consideration” shall have the meaning provided in Section 3.1(c)
of this Agreement.
 
“Person” shall mean a natural person or any legal, commercial or governmental
entity, such as, but not limited to, a corporation, general partnership, joint
venture, limited partnership, limited liability company, trust, business
association, group acting in concert or any person acting in a representative
capacity.
 
“Potential Cash Payments” shall have the meaning provided in Section 3.1(c) of
this Agreement. 
 
“Proxy Statement/Prospectus” shall have the meaning set forth in Section 5.18 of
this Agreement.
 
“Regulatory Authorities” shall mean, collectively, the Federal Trade Commission,
the United States Department of Justice, the FRB, the OCC, the FDIC, all state
regulatory agencies having jurisdiction over the Parties and their respective
Subsidiaries, the NASD and the SEC.
 
“Related Interest” shall have the meaning set forth in Section 5.15 of this
Agreement.
 
“S-4 Registration Statement” shall have the meaning set forth in Section 5.18 of
this Agreement.
 
“SEC” shall mean the United States Securities and Exchange Commission.
 
“Securities Laws” shall mean the 1933 Act, the 1934 Act, the Investment Company
Act of 1940 as amended, the Investment Advisers Act of 1940, as amended, the
Trust Indenture Act of 1939, as amended, and the rules and regulations of any
Regulatory Authority promulgated thereunder.
 
“Subsidiaries” shall mean all those corporations, banks, associations or other
entities of which the entity in question owns or controls 50% or more of the
outstanding equity securities either directly or through an unbroken chain of
entities as to each of which 50% or more of the outstanding equity securities is
owned directly or indirectly by its parent; provided, however, there shall not
be included any such entity acquired through foreclosure or any such entity the
equity securities of which are owned or controlled in a fiduciary capacity.
 
“Superior Proposal” means a bona fide written Acquisition Proposal which the
BANK Board concludes in good faith to be more favorable from a financial point
of view to its stockholders than the Merger and the other transactions
contemplated hereby, (1) after receiving the advice of its legal and financial
advisors (who shall be a nationally recognized investment banking firm, TIB
agreeing that the BANK Financial Advisor is a nationally recognized investment
banking firm), (2) after taking into account the likelihood of consummation of
such transaction on the terms set forth therein (as compared to, and with due
regard for, the terms herein) and (3) after taking into account all legal (with
the advice of outside counsel), financial (including the financing terms of any
such proposal), regulatory and other aspects of such proposal and any other
relevant factors permitted under applicable law; provided that for purposes of
the definition of “Superior Proposal”, the references to “more than 15%” in the
definition of Acquisition Proposal shall be deemed to be references to “a
majority” and the definition of Acquisition Proposal shall only refer to a
transaction involving BANK and not its Subsidiaries.
 
“Surviving Bank” shall mean BANK as the Surviving Bank in the Merger.
 
“Takeover Laws” shall have the meaning set forth in Section 5.28 of this
Agreement.
 
“Tax Opinion” shall have the meaning set forth in Section 9.1(e) of this
Agreement.
 
“Taxes” shall mean any federal, state, county, local, foreign and other taxes,
assessments, charges, fares, and impositions, including interest and penalties
thereon or with respect thereto.
 
“Termination Fee” shall have the meaning set forth in Section 10.2(b) of this
Agreement.
 
“TIB” shall mean TIB Financial Corp., a Florida corporation.
 
“TIB Board” shall mean the Board of Directors of TIB.
 
“TIB Common Stock” shall mean the $0.10 par value common stock of TIB.
 
“TIB Companies” shall mean, collectively, TIB and all TIB Subsidiaries.
 
“TIB Financial Statements” shall mean (i) the audited consolidated balance
sheets (including related notes and schedules, if any) of TIB as of December 31,
2005, 2004 and 2003, and the related statements of income, changes in
stockholders’ equity and cash flows (including related notes and schedules, if
any) for the years then ended, and (ii) the consolidated balance sheets of TIB
(including related notes and schedules, if any) and related statements of
income, changes in stockholders’ equity and cash flows (including related notes
and schedules, if any) with respect to periods ended subsequent to December 31,
2005.
 
“TIB Subsidiaries” shall mean the Subsidiaries of TIB. 
 
11.2  Entire Agreement.  Except as otherwise expressly provided herein, this
Agreement (including the documents and instruments referred to herein)
constitutes the entire agreement between the parties hereto with respect to the
transactions provided for herein and supersedes all prior arrangements or
understandings with respect thereto, written or oral.
 
11.3  Amendments.  To the extent permitted by Law, this Agreement may be amended
by a subsequent writing signed by each of the parties hereto upon the approval
of the Boards of Directors of each of the parties hereto; provided, however,
that after approval of this Agreement by the holders of BANK Common Stock, there
shall be made no amendment that pursuant to applicable Law requires further
approval by the BANK stockholders without the further approval of the BANK
stockholders.
 
11.4  Waivers.

 
(a)  Prior to or at the Effective Time, TIB, acting through the TIB Board, chief
executive officer or other authorized officer, shall have the right to waive any
Default in the performance of any term of this Agreement by BANK, to waive or
extend the time for the compliance or fulfillment by BANK of any and all of its
obligations under this Agreement, and to waive any or all of the conditions
precedent to the obligations of TIB under this Agreement, except any condition
which, if not satisfied, would result in the violation of any Law. No such
waiver shall be effective unless in writing signed by a duly authorized officer
of TIB. No representation or warranty in this Agreement shall be affected or
deemed waived by reason of the fact that TIB and/or its representatives knew or
should have known that any such representation or warranty was, is, might be or
might have been inaccurate in any respect.
 
(b)  Prior to or at the Effective Time, BANK, acting through the BANK Board,
chief executive officer or other authorized officer, shall have the right to
waive any Default in the performance of any term of this Agreement by TIB, to
waive or extend the time for the compliance or fulfillment by TIB of any and all
of its obligations under this Agreement, and to waive any or all of the
conditions precedent to the obligations of BANK under this Agreement, except any
condition which, if not satisfied, would result in the violation of any Law. No
such waiver shall be effective unless in writing signed by a duly authorized
officer of BANK. No representation or warranty in this Agreement shall be
affected or deemed waived by reason of the fact that BANK and/or its
representatives knew or should have known that any such representation or
warranty was, is, might be or might have been inaccurate in any respect.
 
11.5  Assignment.  Except as expressly provided for herein, neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned by any party hereto (whether by operation of Law or otherwise) without
the prior written consent of the other parties. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of and be
enforceable by the parties hereto and their respective successors and assigns.
 
11.6  Notices.  All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if delivered by hand, by
facsimile transmission, by registered or certified mail, postage pre-paid, or by
courier or overnight carrier, to the persons at the addresses set forth below
(or at such other address as may be provided hereunder), and shall be deemed to
have been delivered as of the date so delivered:
 

 
 If to BANK, then to:
 
The Bank of Venice
240 Nokomis Avenue South
Venice, Florida, 34285-2321
Telecopy Number: (386) 677-9220
 
        Attention:  David F. Voigt                 Chairman and Chief Executive
Officer        
 
 
    with a copy to:  
Shutts & Bowen LLP
300 South Orange Avenue, Suite 1000
Orlando, Florida 32801
Telecopy Number: (407) 849-7206
 
        Attention:  Rod Jones, Esq.               If to TIB, then to:  
TIB Financial Corp.
599 9th Street North
Naples, Florida 34102-5624
Telecopy Number: (205) 583-3275
 
       
Attention:  Edward V. Lett
                Chief Executive Officer               with a copy to:  
Smith Mackinnon, PA
Citrus Center, Suite 800
255 South Orange Avenue
Orlando, Florida 32801
Telecopy Number: (407) 843-2448
 
       
Attention:  John P. Greeley, Esq.
           

 
11.7  Brokers and Finders.  Except as provided in Section 5.24, each of the
Parties represents and warrants that neither it nor any of its officers,
directors, employees or Affiliates has employed any broker or finder or incurred
any Liability for any financial advisory fees, investment bankers’ fees,
brokerage fees, commissions or finders’ fees in connection with this Agreement
or the transactions provided for herein. In the event of a claim by any broker
or finder based upon his or its representing or being retained by or allegedly
representing or being retained by BANK or TIB, each of BANK and TIB, as the case
may be, agrees to indemnify and hold the other Party harmless of and from any
Liability with respect to any such claim.
 
11.8  Governing Law.  This Agreement shall be governed by and construed in
accordance with the Laws of the State of Florida without regard to any
applicable conflicts of Laws, except to the extent federal law shall be
applicable.
 
11.9  Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same document with the same force and effect as though
all parties had executed the same document.
 
11.10  Captions.  The captions as to contents of particular articles, sections
or paragraphs contained in this Agreement and the table of contents hereto are
for reference purposes only and are not part of this Agreement.
 
11.11  Enforcement of Agreement.  The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement was
not performed in accordance with its specific terms or was otherwise breached.
It is accordingly agreed that the parties hereto shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in any court of the United States
or any state having jurisdiction, this being in addition to any other remedy to
which they are entitled at law or in equity.
 
11.12  Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable.
 
11.13  Construction of Terms.  Where the context so requires or permits, the use
of singular form includes the plural, and the use of the plural form includes
the singular, and the use of any gender includes any and all genders. Accounting
terms used and not otherwise defined in this Agreement have the meanings
determined by, and all calculations with respect to accounting or financial
matters unless otherwise provided for herein, shall be computed in accordance
with generally accepted accounting principles, consistently applied. References
herein to articles, sections, paragraphs, subparagraphs or the like shall refer
to the corresponding articles, sections, paragraphs, subparagraphs or the like
of this Agreement. The words “hereof,” “herein,” and terms of similar import
shall refer to this entire Agreement. Unless the context clearly requires
otherwise, the use of the terms “including,” “included,” “such as,” or terms of
similar meaning, shall not be construed to imply the exclusion of any other
particular elements.
 
11.14  Schedules.  The disclosures in the Schedules to this Agreement, and those
in any supplement thereto, must relate only to the representations and
warranties in the Section of the Agreement to which they expressly relate and
not to any other representation or warranty in this Agreement. In the event of
any inconsistency between the covenants or statements in the body of this
Agreement and those in the Schedules (other than an exception expressly set
forth as such in the Schedules with respect to a specifically identified
representation or warranty), the covenants and statements in the body of this
Agreement will control.
 
11.15  Exhibits and Schedules.  Each of the exhibits and schedules attached
hereto is an integral part of this Agreement and shall be applicable as if set
forth in full at the point in the Agreement where reference to it is made.
 
11.16  No Third Party Beneficiaries.  Nothing in this Agreement expressed or
implied is intended to confer upon any Person, other than the parties hereto or
their respective successors, any right, remedies, obligations or liabilities
under or by reason of this Agreement, except as expressly contemplated by this
Agreement.  
 
11.17  Alternative Structure.  Subject to BANK’s prior written consent, prior to
the Effective Time, TIB may revise the structure of the Merger and related
transactions in order to substitute an alternative TIB Subsidiary in the place
of TIB-SUB, provided that BANK will be the Surviving Bank upon consummation of
the Merger, and provided further that each of the transactions comprising such
revised structure shall (i) fully qualify as, or fully be treated as part of,
one or more tax-free reorganizations within the meaning of Section 368(a) of the
IRC, and not change the amount of consideration to be received by BANK=s
stockholders, (ii) be capable of consummation in as timely a manner as the
Merger, as the case may be, provided for herein, and (iii) not otherwise be
prejudicial to the interests of BANK’s stockholders. In such event, this
Agreement and any related documents shall be appropriately amended in order to
reflect any such revised structure.
 
 
[Signature page follows.]
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf and its seal to be hereunto affixed and attested by its
respectively authorized officers as of the day and year first above written.
 

 
THE BANK OF VENICE
 
 
   
 By:  
 /s/ David F. Voigt          
David F. Voigt
Chairman and Chief Executive Officer
     
 
 
 
 
   
TBV INTERIM BANK (IN ORGANIZATION)
 
 
   
 By:  
 /s/ Edward V. Lett      
Edward V. Lett
President and Chief Executive Officer
     
 
 
 
   
TIB FINANCIAL CORP.
 
 
   
By: 
 /s/ Edward V. Lett      
Edward V. Lett
President and Chief Executive Officer
                 

 
 

 


 

 

--------------------------------------------------------------------------------




 

[Exhibits intentionally omitted]
 